 



Exhibit 10.84
L E A S E

     
LANDLORD:
  AMERICAN SIGNATURE, INC.
 
  1800 Moler Road
 
  Columbus, Ohio 43207
 
   
TENANT:
  DSW SHOE WAREHOUSE, INC.
 
  4150 East Fifth Avenue
 
  Columbus, Ohio 43219
 
   
PREMISES:
  Approximately 23,556 square feet at
 
  Lincoln Plaza, Middletown Township, Bucks County,
 
  Pennsylvania

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page  
SECTION 1.
  PREMISES     1
 
           
SECTION 2.
  TERM     2  
 
           
SECTION 3.
  COMMENCEMENT DATE     2  
 
           
SECTION 4.
  RENEWAL OPTIONS     4
 
           
SECTION 5.
  MINIMUM RENT     4
 
           
SECTION 6.
  PERCENTAGE RENT     5
 
           
SECTION 7.
  TITLE ENCUMBRANCES     7
 
           
SECTION 8.
  RIGHT TO REMODEL     7
 
           
SECTION 9.
  UTILITIES     8
 
           
SECTION 10.
  GLASS     8
 
           
SECTION 11.
  PERSONAL PROPERTY     8
 
           
SECTION 12.
  RIGHT TO MORTGAGE     9
 
           
SECTION 13.
  SUBLEASE OR ASSIGNMENT     9
 
           
SECTION 14.
  COMMON AREAS     10
 
           
SECTION 15.
  OPERATION OF COMMON AREAS     10
 
           
SECTION 16.
  COMMON AREA MAINTENANCE, TENANT’S SHARE     10
 
           
SECTION 17.
  EMINENT DOMAIN     12
 
           
SECTION 18.
  TENANT’S TAXES     13
 
           
SECTION 19.
  RISK OF GOODS     13
 
           
SECTION 20.
  USE AND OCCUPANCY     13
 
           
SECTION 21.
  NUISANCES     15
 
           
SECTION 22.
  WASTE AND REFUSE REMOVAL     15
 
           
SECTION 23.
  DESTRUCTION OF PREMISES     15
 
           
SECTION 24.
  LANDLORD REPAIRS     16
 
           
SECTION 25.
  TENANT’S REPAIRS     17
 
           
SECTION 26.
  COVENANT OF TITLE AND PEACEFUL POSSESSION     18
 
           
SECTION 27.
  TENANT’S AND LANDLORD’S INSURANCE; INDEMNITY     19
 
           
SECTION 28.
  REAL ESTATE TAXES     22
 
           
SECTION 29.
  TENANT’S INSURANCE CONTRIBUTION     23
 
           
SECTION 30.
  FIXTURES     24
 
           
SECTION 31.
  SURRENDER     24
 
           
SECTION 32.
  HOLDING OVER     24

i



--------------------------------------------------------------------------------



 



                        Page  
SECTION 33.
  NOTICE     24
 
           
SECTION 34.
  DEFAULT     24
 
           
SECTION 35.
  WAIVER OF SUBROGATION     28
 
           
SECTION 36.
  LIABILITY OF LANDLORD; EXCULPATION     28
 
           
SECTION 37.
  RIGHTS CUMULATIVE     29
 
           
SECTION 38.
  MITIGATION OF DAMAGES     29
 
           
SECTION 39.
  SIGNS     29
 
           
SECTION 40.
  ENTIRE AGREEMENT     29
 
           
SECTION 41.
  LANDLORD’S LIEN — DELETED BY INTENTION     29
 
           
SECTION 42.
  BINDING UPON SUCCESSORS     29
 
           
SECTION 43.
  HAZARDOUS SUBSTANCES     30
 
           
SECTION 44.
  TRANSFER OF INTEREST     31
 
           
SECTION 45.
  ACCESS TO PREMISES     31
 
           
SECTION 46.
  HEADINGS     31
 
           
SECTION 47.
  NON-WAIVER     32
 
           
SECTION 48.
  SHORT FORM LEASE     32
 
           
SECTION 49.
  ESTOPPEL CERTIFICATE     32
 
           
SECTION 50.
  MASTER LEASE CONTINGENCIES     32
 
           
SECTION 51.
  PROVISIONS WITH RESPECT TO MASTER LEASE     33
 
           
SECTION 52.
  BROKER     33
 
           
SECTION 53.
  UNAVOIDABLE DELAYS     34
 
           
SECTION 54.
  TIMELY EXECUTION OF LEASE     34
 
           
SECTION 55.
  ACCORD AND SATISFACTION     34
 
           
SECTION 56.
  WAIVER OF JURY TRIAL     34
 
           
SECTION 57.
  LEASEHOLD FINANCING     35
 
           
SECTION 58.
  TENANT’S REIMBURSEMENT     35

LIST OF EXHIBITS:

     
EXHIBIT “A-1”
  SITE PLAN
EXHIBIT “A-2”
  LEGAL DESCRIPTION
EXHIBIT “B”
  LANDLORD’S WORK
EXHIBIT “C”
  TENANT’S WORK
EXHIBIT “D”
  EXISTING USE EXCLUSIVES AND PROHIBITED USES
EXHIBIT “E”
  TENANT PROTOTYPICAL SIGNAGE

ii



--------------------------------------------------------------------------------



 



L E A S E
THIS AGREEMENT OF LEASE, made this 15th day of December, 2006, by and between
American Signature, Inc. (hereinafter referred to as “Landlord”), with offices
at 1800 Moler Road, Columbus, Ohio 43207 and DSW SHOE WAREHOUSE, INC., a
Missouri corporation (hereinafter referred to as “Tenant”) with offices at 4150
East Fifth Avenue, Columbus, Ohio 43219.
W I T N E S S E T H:
SECTION 1. PREMISES
     (a) Landlord, in consideration of the rents to be paid and covenants and
agreements to be performed by Tenant, does hereby lease unto Tenant
approximately 23,556 square feet of leasable space (hereinafter referred to as
the “premises” or “demised premises”) on the ground floor of an existing
multi-tenant building (the “Building”) in the shopping center commonly known as
Lincoln Plaza, Township of Middletown, County of Bucks and Commonwealth of
Pennsylvania (hereinafter referred to as the “Shopping Center” or “Center”). The
location, size, and area of the demised premises and of the Shopping Center
shall be substantially as shown on Exhibit “A-1” attached hereto and made a part
hereof. A legal description of the Shopping Center is shown on Exhibit “A-2”,
attached hereto and made a part hereof. Landlord shall not change the
configuration of the Shopping Center so as to materially adversely affect access
to, visibility of or parking for the premises without the prior written consent
of Tenant, nor to the extent that it has the authority to do so under the Master
Lease (as hereinafter defined), shall Landlord consent to or permit any such
change in configuration.
     (b) Landlord and Tenant acknowledge that, notwithstanding any reference
herein to the contrary, this Lease is in fact a sub, sublease. Landlord holds a
leasehold interest in the Building and the premises pursuant to the Master
Lease. For purposes hereof, the “Master Lease” is that certain Lease dated
April 20, 1993, as amended by letter agreements dated April 20, 1993, March 7,
1996 and January 15, 1997, and by Amendment to Lease dated 4/15/03, between
Lincoln Plaza Associates (“Master Landlord”) and Builders Square, Inc. Landlord
is the successor in interest to the interest of Builders Square, Inc. under the
Master Lease. This Lease is subject and subordinate to the Master Lease.
     (c) Landlord covenants and agrees that Landlord shall at all times comply
with and fully perform all of its obligations under the Master Lease. Landlord
shall not, during the term hereof, (i) do or suffer or permit anything to be
done which would constitute a default under the Master Lease or would cause the
Master Lease to be canceled, terminated or forfeited by virtue of any rights of
cancellation, termination, or forfeiture reserved or vested in Master Landlord
under the Master Lease, (ii) exercise any right reserved or vested in Landlord
to cancel, terminate or forfeit the Master Lease, including, without limitation,
any termination rights for casualty or condemnation or (iii) modify, amend or
terminate the Master Lease.
     (d) Landlord agrees to forward to Tenant, upon receipt thereof from Master
Landlord, a copy of each notice of default received by Landlord in its capacity
as tenant under the Master Lease.

 



--------------------------------------------------------------------------------



 



SECTION 2. TERM
     The term of this Lease shall be for a period beginning on the commencement
date (as hereinafter defined) and ending on April 28, 2013, unless earlier
terminated or extended as herein provided.
SECTION 3. COMMENCEMENT DATE
     (a) As herein used, the phrase “commencement date” shall mean the earlier
of: (i) the day Tenant opens for business in the demised premises, or (ii) sixty
(60) days after Landlord has delivered to Tenant possession of the demised
premises as same are to be substantially completed by Landlord and ready for
occupancy, as set forth in (b) below. Landlord agrees to deliver the demised
premises to Tenant with Landlord’s Work (as set forth on Exhibit “B”, attached
hereto and made a part hereof) completed between August 1, 2006 and
September 15, 2006 (the “Delivery Period”). Landlord shall give Tenant notice
(the “Estimated Delivery Notice”) no later than October 6, 2006 of the status of
Landlord’s construction and the estimated date that Landlord shall deliver the
Premises to Tenant with Landlord’s Work substantially completed (the “Estimated
Delivery Date”). Landlord may, but is under no obligation, to revise the
Estimated Delivery Date any time prior to thirty (30) days prior to the
Estimated Delivery Date (the “Final Delivery Notice Date”), by which time
Landlord shall have given Tenant a final notice (the “Final Delivery Notice”) of
a firm delivery date (the “Final Delivery Date”) upon which the Landlord’s Work
shall be substantially completed and the Leased Premises delivered to Tenant.
Upon the sending of the Final Delivery Notice, Landlord shall have no further
right to modify the Final Delivery Date. However, if Landlord has not delivered
a Final Delivery Notice by the Final Delivery Notice Date, then the Estimated
Delivery Notice shall be the Final Delivery Notice and the Estimated Delivery
Date shall be the Final Delivery Date. The Final Delivery Date shall not be
earlier than (i) thirty (30) days after the date Tenant receives the Final
Delivery Notice, or (ii) the first day of the Delivery Period. If Landlord does
not deliver the demised premises to Tenant as required herein by October 1,
2006, Tenant may defer delivery until January 2, 2007. If Landlord does not
deliver the demised premises to Tenant thereafter on or before March 1, 2007,
Tenant may terminate this Lease or defer delivery until June 1, 2007. If
Landlord does not deliver the demised premises to Tenant thereafter on or before
June 1, 2007, Tenant may terminate this Lease. In the event that the demised
premises and Landlord’s Work are not substantially completed and delivered to
Tenant on or before the Final Delivery Date, the minimum rent due hereunder
shall be adjusted so that, after the Rent Commencement Date, the Tenant shall
receive a credit against minimum rent thereafter due Landlord equal to one
(1) day of minimum rent for each day after the Final Delivery Date until
delivery of the demised premises is made to Tenant consistent with the terms of
this Lease, including substantial completion of the Landlord’s Work. Tenant
shall not be obligated to accept possession of the demised premises prior to the
later of (a) substantial completion of Landlord’s Work, (b) the first day of the
Delivery Period and (c) the Final Delivery Date. Time is of the essence
regarding all dates set forth in this Section 3(a). Landlord shall obtain a
certificate of occupancy or completion, permit or the local equivalent that is
required for Landlord’s Work at the demised premises so that Tenant may obtain a
building permit for Tenant’s Work and commence performance of the same.

 



--------------------------------------------------------------------------------



 



     (b) Possession of the demised premises shall not be deemed to have been
given to Tenant unless the demised premises are ready for the installation of
Tenant’s fixtures and finishing work by Tenant, and are free of any violation of
laws, ordinances, regulations and building restrictions relating to the
possession or use of or construction upon the demised premises, and until
Landlord has substantially completed Landlord’s Work. Tenant shall supply
Landlord with Tenant’s prototypical plans and specifications, and Landlord shall
prepare plans and specifications for the Premises at Landlord’s expense, for
Tenant’s approval. All such Landlord’s Work shall be done at Landlord’s expense
and in compliance with all applicable federal, state and local laws, rules,
regulations and code requirements.
     (c) Prior to the date on which possession is delivered to Tenant as
aforesaid, Tenant shall have the right to enter the demised premises at its own
risk rent-free for the purpose of preparing for its occupancy, installing
fixtures and equipment, and receiving merchandise and other property, provided
that it does not unreasonably interfere with Landlord’s construction activities.
All work other than that to be performed by Landlord is to be done by Tenant
within ninety (90) days after the date possession of the demised premises has
been delivered to Tenant, at Tenant’s expense in accordance with the provisions
of this Lease and as set forth in the schedule entitled Description of Tenant’s
Work and attached hereto as Exhibit “C” and made a part hereof. All Tenant’s
Work shall be performed lien free by Tenant, in a good and workmanlike manner
(employing materials of good quality) in compliance with all governmental
requirements. In the event a mechanic’s lien is filed against the demised
premises or the Shopping Center on account of Tenant’s Work, Tenant shall
discharge or bond off same within thirty (30) days from the filing thereof. If
Tenant fails to discharge said lien, Landlord may bond off or pay same without
inquiring into the validity or merits of such lien, and all sums so advanced
shall be paid on demand by Tenant as additional rent.
     (d) From the date upon which the demised premises are delivered to Tenant
for its work or such earlier time that Tenant enters the demised premises to
prepare for its occupancy until the commencement date of the lease term, Tenant
shall observe and perform all of its obligations under this Lease (except
Tenant’s obligation to operate and pay minimum rent, percentage rent and
“Tenant’s Proportionate Share” (defined in Section 16(c) below) of “Maintenance
Costs” (defined and provided for in Section 16(b) hereof) “real estate taxes”
(defined and provided for in Section 28(b) hereof) and insurance (provided for
in Section 29 hereof). In the event Tenant fails to open for business within one
hundred twenty (120) days after the date possession of the demised premises has
been delivered to Tenant, Landlord, in addition to any and all other available
remedies, may require Tenant to pay to Landlord, in addition to all other rent
and charges herein, as liquidated damages and not as a penalty, an amount equal
to one-three hundred sixty five thousandths (1/365) of the annual minimum rent
for each day such failure to open continues.
     (e) Landlord represents that all requirements set forth in the Master Lease
for the performance of Landlord’s Work and Tenant’s Work have been satisfied and
all approvals required from Master Landlord for the performance thereof have
been obtained.

 



--------------------------------------------------------------------------------



 



SECTION 4. RENEWAL OPTIONS
     (a) Provided Tenant has fully complied with all of the terms, provisions,
and conditions on its part to be performed under this Lease and is not in
default under this Lease, Tenant may, by giving written notice to the Landlord
at least six (6) months on or before the expiration of the initial term of this
Lease, extend such term for a period of five (5) years upon the same covenants
and agreements as are herein set forth, except that the minimum rent during the
first renewal term shall be increased to $31,408.00 each month.
     (b) Provided Tenant has fully complied with all of the terms, provisions
and conditions on its part to be performed under this Lease, is not in default
under this Lease and has exercised its first option to renew hereunder, Tenant
may, by giving written notice to the Landlord at least six (6) months on or
before the expiration of the first extended term of this Lease, extend such term
for an additional period of four (4) years upon the same covenants and
agreements as the first extended term except that the minimum rent (as increased
pursuant to Section 4(a) above) during this second renewal term shall be further
increased to $33,371.00 each month.
     (c) The initial term and any renewal term(s) are hereinafter collectively
referred to as the “term”.
     (d) Landlord agrees that it shall timely exercise any and all options under
the Master Lease so as to extend the term thereof for a period of time equal to
or greater than the term hereof, as extended by the exercise by Tenant of any of
its rights under this Section 4.
SECTION 5. MINIMUM RENT
     (a) Tenant agrees to pay to Landlord, as minimum rent for the demised
premises, equal consecutive monthly installments of $27,482.00, commencing on
the commencement date, and continuing on the first day of each calendar month
during years one (1) through five (5) of the initial term of this Lease, monthly
installments of $29,445.00 each calendar month during the balance of the initial
term of this Lease. All such rental shall be payable to Landlord in advance,
without prior written notice or demand and without any right of deduction,
abatement, counterclaim or offset whatsoever (unless specifically permitted in
this Lease). In no event shall Tenant have the right to offset more than
twenty-five percent (25%) of minimum rent in any calendar month, and Tenant
shall have no right to offset against any additional rent other than any
percentage rent payable hereunder. As used in this Lease, the terms “minimum
rent” and “minimum rental” mean the minimum rental set forth in this Section
5(a) as adjusted pursuant to Section 4 hereof. As used in this Lease, the terms
“rent and “rental” mean minimum rental, percentage rental, additional rental and
all other sums due and owing from Tenant to Landlord under this Lease.
     (b) If the Lease term shall commence on a day other than the first day of a
calendar month or shall end on a day other than the last day of a calendar
month, the minimum rental for such first or last fractional month shall be such
proportion of the monthly minimum rental as the number of days in such
fractional month bears to the total number of days in such calendar month.

 



--------------------------------------------------------------------------------



 



     (c) Until further notice to Tenant, all rental payable under this Lease
shall be payable to Landlord and mailed to Landlord at 1800 Moler Road,
Columbus, Ohio 43207.
     (d) In the event any sums required under this Lease to be paid are not
received when due, then all such amounts shall bear interest from the due date
thereof until the date paid at the rate of interest equal to two percent (2%)
over the prime rate in effect from time to time as established by National City
Bank, Columbus, Ohio (the “Interest Rate”), and shall be due and payable by
Tenant without notice or demand, Tenant shall pay the foregoing interest thereon
in addition to all default remedies of Landlord pursuant to Section 34 below.
     (e) In addition to minimum rent as set forth in this Section 5, Tenant
shall initially pay to Landlord as additional rental, simultaneously with the
payment of minimum rental called for under Section 5(a) above, (i) $1.50 per
square foot, payable in equal monthly installments of $2,944.50, as the
estimated monthly amount of Tenant’s Proportionate Share of Maintenance Costs
(provided for in Section 16 hereof), (ii) $2.00 per square foot, payable in
equal monthly installments of $3,926.00), as the estimated monthly amount of
Tenant’s Proportionate Tax Share (provided for in Section 28 hereof) and (iii)
$0.25 per square foot, payable in equal monthly installments of $490.75, as the
estimated monthly amount of Tenant’s Proportionate Insurance Share (provided for
in Section 29 hereof).
     (f) For purposes hereof, a lease year shall consist of a consecutive twelve
(12) calendar month period commencing on the commencement of the term of this
Lease; provided, however, that if this Lease commences on a day other than the
first day of a calendar month, then the first lease year shall consist of such
fractional month plus the next succeeding twelve (12) full calendar months, and
the last lease year shall consist of the period commencing from the end of the
preceding lease year and ending with the end of the term of the Lease, whether
by expiration of term or otherwise. In the event percentage rental shall
commence to accrue on a day other than the first day of a lease year, the
percentage rental for such lease year shall be adjusted on a pro rata basis,
based upon the actual number of days in such lease year.
SECTION 6. PERCENTAGE RENT
     (a) Subject to the provisions of subsection 6(b) below, Tenant shall pay to
the Landlord, in addition to minimum rent, upon the conditions and at the times
hereinafter set forth, percentage rent equal to the amount by which two percent
(2%) of Tenant’s gross sales (as hereinafter defined) in each Percentage Rent
Year (as hereinafter defined) exceeds $6,500,000 ($6,500,000 shall constitute
the “Breakpoint Amount” for purposes hereof, except with respect to Percentage
Rent Years which are greater than or less than fifty-two [52] weeks, as provided
in subsection 6(b) below); notwithstanding the foregoing, however, Tenant shall
have liability for the payment of percentage rent in a particular Percentage
Rent Year only if Landlord has liability to Master Landlord for the payment of
percentage rent under the Master Lease for the corresponding Percentage Rent
Year, based upon the gross sales during such Percentage Rent Year of all
occupants of the Building. Within thirty (30) days after the end of each
Percentage Rent Year, Tenant shall deliver to Landlord a statement signed by an
authorized representative of Tenant setting forth Tenant’s gross sales for such
Percentage Rent Year. In the event that Tenant’s gross sales for such Percentage
Rent Year exceeded the applicable Breakpoint Amount,

 



--------------------------------------------------------------------------------



 



Landlord shall, within thirty (30) days after receipt of such statement, deliver
to Tenant a statement signed by an authorized representative of Landlord setting
forth the gross sales of all occupants of the Building for such Percentage Rent
Year and a calculation of the percentage rent, if any, payable by Landlord to
Master Landlord for such Percentage Rent Year. In the event that percentage rent
shall be payable by Tenant for such Percentage Rent Year, it shall be paid by
Tenant to the Landlord within thirty (30) days after receipt of Landlord’s
statement. In the event that Landlord fails to provide any such statement to
Tenant within ninety (90) days after receipt of Tenant’s statement of gross
sales, it shall be conclusively presumed that no percentage rent is due from
Tenant for such Percentage Rent Year.
     (b) For purposes hereof, a Percentage Rent Year shall correspond to the
Percentage Rent Year under the Master Lease, being a fifty-two (52) week period
commencing on February 1; provided, however, that if the commencement date is a
day other than February 1, then the first Percentage Rent Year shall consist of
the period from the commencement date through the next following January 31,
plus the next succeeding fifty-two week period, and the last Percentage Rent
Year shall consist of the period commencing from the end of the preceding
Percentage Rent Year and ending with the end of the term of the Lease, whether
by expiration of term or otherwise. Percentage rent for any Percentage Rent Year
which is greater than or less than fifty-two (52) weeks shall be calculated
based upon the amount by which two percent (2%) of Tenant’s gross sales for such
Percentage Rent Year exceeds a Breakpoint Amount equal to $6,500,000, multiplied
by a fraction, the numerator of which is the number of days in such Percentage
Rent Year and denominator of which is 365.
     (c) For purposes of permitting verification by the Landlord of the gross
sales reported by Tenant, the Landlord shall have the right, not more than one
(1) time per Percentage Rent Year, upon not less than five (5) business days
notice to Tenant, to audit during normal business hours in Tenant’s corporate
office, Tenant’s books and records relating to Tenant’s gross sales for a period
of two (2) years after the end of each Percentage Rent Year. Landlord agrees
that no contingency fee auditor shall be employed by Landlord for the purpose of
conducting any such audit. If such an audit reveals that Tenant has understated
its gross sales by more than three percent (3%) for any Percentage Rent Year,
Tenant, in addition to paying the additional percentage rent due, shall pay the
reasonable cost of the audit within thirty (30) days of Tenant’s receipt of
Landlord’s demand for the same and copies of all bills or invoices on which such
cost is based.
     (d) Each Percentage Rent Year shall constitute a separate accounting
period, and the computation of percentage rental due for any one period shall be
based on the gross sales for such Percentage Rent Year.
     (e) The term “gross sales” as used in this Lease is hereby defined to mean
the gross dollar aggregate of all sales or rental or manufacture or production
of merchandise and all services, income and other receipts whatsoever of all
business conducted in, at or from any part of the demised premises, whether for
cash, credit, check, charge account, gift or merchandise certificate purchased
or for other disposition of value regardless of collection. Should any
departments, divisions or parts of Lessee’s business be conducted by any
subleases, concessionaires, licensees, assignees or others, then there shall be
included in Lessee’s gross

 



--------------------------------------------------------------------------------



 



sales, all “gross sales” of such department, division or part, whether the
receipts be obtained at the demised premises or elsewhere in the same manner as
if such business had been conducted by Lessee. Gross sales shall exclude the
following: (i) any amount representing sales, use, excise or similar taxes;
(ii) the amount of refunds, exchanges or returns by customers or allowances to
customers.
     (f) Tenant shall keep at its principal executive offices, where now or
hereafter located, true and accurate accounts of all receipts from the demised
premises. Landlord, its agents and accountants, shall have access to such
records at any and all times during regular business hours for the purpose of
examining or auditing the same. Tenant shall also furnish to Landlord any and
all supporting data in its possession relating to gross sales and any deductions
therefrom as Landlord may reasonably require. Landlord agrees to keep any
information obtained therefrom confidential, except as may be required for
Landlord’s tax returns, or in the event of litigation or arbitration where such
matters are material.
SECTION 7. TITLE ENCUMBRANCES
     Tenant’s rights under this Lease are subject and subordinate to those title
matters set forth in Landlord’s owner’s title insurance policy issued by First
American Title Insurance Company, being Policy No. NCS-224805-PHIL, dated
June 30, 2006, specifically including but not limited to the terms and
conditions of (i) a certain Agreement dated February 15, 2978 among Bucks
Associates, FML Associates, Lincoln Plaza Associates, and FML Middletown
Associates, recorded in Deed Book 2324, Page 1079 of the Bucks County,
Pennsylvania Recorder’s Office, and (ii) a certain Declaration of Easements
dated December 10, 1971 among McStone, John W. Messium, Bucks Associates, and
The Fidelity Bank, recorded in Deed Book 2027, Page 733 of the Bucks County,
Pennsylvania Recorder’s Office (the foregoing items (i) and (ii), collectively,
the “OEA”). Tenant agrees that it shall abide by the terms and conditions of the
OEA.
SECTION 8. RIGHT TO REMODEL
     (a) Tenant may, at Tenant’s expense, make repairs and alterations to the
interior non-structural portions of the demised premises and remodel the
interior of the demised premises, in such manner and to such extent as may from
time to time be deemed necessary by Tenant for adapting the demised premises to
the requirements and uses of Tenant and for the installation of its fixtures,
appliances and equipment. Any structural or exterior alteration may only be made
by Tenant upon compliance with the requirements of the Master Lease and with the
prior written approval of Master Landlord, which approval may be granted or
withheld in Landlord’s sole discretion. All plans for any structural alterations
shall be submitted to Landlord for endorsement of its approval prior to
commencement of work. Upon Landlord’s request, Tenant shall be obligated, if it
remodels and/or alters the demised premises, to restore the demised premises
upon vacating the same. Tenant will indemnify and save harmless the Landlord
from and against all mechanics liens or claims by reason of repairs, alterations
or improvements which may be made by Tenant to the demised premises. Inasmuch as
any such alterations, additions or other work in or to the demised premises may
constitute or create a hazard, inconvenience or annoyance to the public and
other tenants in the Shopping Center, Tenant shall, if so directed in

 



--------------------------------------------------------------------------------



 



writing by Landlord, erect barricades, temporarily close the demised premises,
or affected portion thereof, to the public or take whatever measures are
necessary to protect the building containing the demised premises, the public
and the other tenants of the Shopping Center for the duration of such
alterations, additions or other work. If Landlord determines, in its sole
judgment, that Tenant has failed to take any of such necessary protective
measures, and Tenant fails to cure same within ten (10) days after notice
thereof, Landlord may do so and Tenant shall reimburse Landlord for the cost
thereof within ten (10) days after Landlord bills Tenant therefor.
     (b) All such work, including Tenant’s Work pursuant to Exhibit “C” shall be
performed lien free by Tenant. In the event a mechanic’s lien is filed against
the premises or the Shopping Center, Tenant shall discharge or bond off same
within thirty (30) days from the filing thereof. If Tenant fails to discharge
said lien, Landlord may bond off or pay same without inquiring into the validity
or merits of such lien, and all sums so advanced shall be paid on demand by
Tenant as additional rent.
SECTION 9. UTILITIES
     (a) The Tenant agrees to be responsible and pay for all public utility
services rendered or furnished to the demised premises during the term hereof,
including, but not limited to, heat, water, gas, electric, steam, telephone
service and sewer services, together with all taxes, levies or other charges on
such utility services when the same become due and payable. Landlord will
separately meter or submeter utilities prior to delivery. Landlord shall
provide, or cause to be provided, all such utility services to the premises
during the term of this Lease. Tenant shall be responsible for all utility
services and costs inside the premises. Landlord shall not be liable for the
quality or quantity of or interference involving such utilities unless due
directly to Landlord’s negligence.
     (b) During the term hereof, whether the demised premises are occupied or
unoccupied, Tenant agrees to maintain heat sufficient to heat the demised
premises so as to avert any damage to the demised premises on account of cold
weather.
SECTION 10. GLASS
     The Tenant shall maintain the glass part of the demised premises, promptly
replacing any breakage and fully saving the Landlord harmless from any loss,
cost or damage resulting from such breakage or the replacement thereof.
SECTION 11. PERSONAL PROPERTY
     The Tenant further agrees that all personal property of every kind or
description that may at any time be in or on the demised premises shall be at
the Tenant’s sole risk, or at the risk of those claiming under the Tenant, and
that the Landlord shall not be liable for any damage to said property or loss
suffered by the business or occupation of the Tenant caused in any manner
whatsoever.

 



--------------------------------------------------------------------------------



 



SECTION 12. RIGHT TO MORTGAGE
     (a) Landlord reserves the right to subject and subordinate this Lease at
all times to the lien of any leasehold deed of trust, mortgage or mortgages now
or hereafter placed upon Landlord’s interest in the Master Lease; provided,
however, that no default by Landlord, under any deed of trust, mortgage or
mortgages, shall affect Tenant’s rights under this Lease, so long as Tenant
performs the obligations imposed upon it hereunder and is not in default
hereunder, and Tenant attorns to the holder of such deed of trust or mortgage,
its assignee or the purchaser at any foreclosure sale. Any such subordination
shall be contingent upon Tenant receiving a commercially reasonable
non-disturbance agreement. It is a condition, however, to the subordination and
lien provisions herein provided, that Landlord shall procure from any such
mortgagee an agreement in writing, which shall be delivered to Tenant or
contained in the aforesaid subordination agreement, providing in substance that
so long as Tenant shall faithfully discharge the obligations on its part to be
kept and performed under the terms of this Lease and is not in default under the
terms hereof, its tenancy will not be disturbed nor this Lease affected by any
default under such mortgage.
     (b) Wherever notice is required to be given to Landlord pursuant to the
terms of this Lease, Tenant will likewise give such notice to any mortgagee of
Landlord’s interest in the Master Lease upon notice of such mortgagee’s name and
address from Landlord. Furthermore, such mortgagee shall have the same rights to
cure any default on the part of Landlord that Landlord would have had.
SECTION 13. SUBLEASE OR ASSIGNMENT
     (a) Subject to the provisions of the Master Lease, and upon obtaining the
consent of Master Landlord if required by the provisions thereof, Tenant may
assign Tenant’s interest in this Lease or sublet all or any portion of the
demised premises for any lawful retail use.
     Tenant may grant licenses and/or concessions within the demised premises.
Any such assignee or subtenant shall be bound by the terms of this Lease. Tenant
shall deliver to Landlord in the ordinary course of its business an instrument
whereby the assignee or entity succeeding to Tenant’s interest hereunder agrees
to be bound by the terms of this Lease.
     In the event of any assignment of this Lease or subletting of the demised
premises, in whole or in part, Tenant shall remain fully and primarily liable
hereunder.
     (b) Landlord may assign Landlord’s interest in this Lease without the
consent of Tenant (a) to any entity to which Landlord transfers its Master Lease
leasehold interest in the Master Lease provided such entity (i) agrees in
writing to be bound by all the terms of this Lease and (ii) such assignment is
pursuant to a bona fide arm’s length transaction not designed to reduce
Landlord’s liability or to otherwise exempt Landlord from any provision of this
Lease or (b) subject to Section 12, as security for any indebtedness undertaken
by Landlord.

 



--------------------------------------------------------------------------------



 



SECTION 14. COMMON AREAS
     Common areas means all areas and facilities in the Shopping Center provided
and so designated by Master Landlord and made available by Master Landlord in
the exercise of good business judgment for the common use and benefit of tenants
of the Shopping Center and their customers, employees and invitees. Common areas
shall include (to the extent the same are constructed), but not be limited to,
the parking areas, sidewalks, landscaped areas, corridors, stairways, boundary
walls and fences, incinerators, truckways, service roads, and service areas not
reserved for the exclusive use of Tenant or other tenants, all as more fully
defined in the Master Lease.
SECTION 15. OPERATION OF COMMON AREAS
     (a) Subject to the provisions of the Master Lease, Master Landlord shall at
all times have exclusive control of the common areas. Landlord shall diligently
exercise all of its rights under the Master Lease to cause Master Landlord to
operate and maintain all or any part of the common areas, on such terms and
conditions as is required of Master Landlord under the Master Lease and shall
enforce the obligation of Master Landlord to so perform the same for the benefit
of Tenant and other tenants of the Shopping Center.
     (b) Subject to the rights granted in the Master Lease to conduct sidewalk
sales and otherwise use the common areas for sales purposes, Tenant shall keep
all common areas free of obstructions created or permitted by Tenant. Except as
aforesaid, Tenant shall permit the use of the common areas only for normal
parking and ingress and egress by its customers and suppliers to and from the
demised premises. If in Landlord’s opinion unauthorized persons are using any of
the common areas by reason of Tenant’s occupancy of the demised premises,
Landlord shall have the right at any time to remove any such unauthorized
persons from said areas or to restrain unauthorized persons from said areas.
Landlord, Tenant, and others constructing improvements or making repairs or
alterations in the Shopping Center shall have the right to make reasonable use
of portions of the common areas.
SECTION 16. COMMON AREA MAINTENANCE, TENANT’S SHARE
     (a) Tenant shall initially pay as additional rental, simultaneously with
the payment of minimum rental called for under Section 5(a), the estimated
monthly amount of Tenant’s Proportionate Share of the “Maintenance Costs” (as
defined in Section 16(c) below) for the operation and maintenance of the common
areas as set forth in Section 5(e), $1.50 per square foot, payable in equal
monthly installments of Two Thousand Nine Hundred Forty-four and 50/100 Dollars
($2,944.50), as the estimated monthly amount of Tenant’s Proportionate Share of
the “Maintenance Costs” (as defined in Section 16(c) below) for the operation
and maintenance of the common areas during the initial Maintenance Cost Year.
For purposes hereof, a Maintenance Cost Year shall correspond to the “Lease
Year” or other accounting period for which Master Landlord accounts for and
invoices Landlord for “Common Area Charges” under the Master Lease. Unless
otherwise directed to the contrary by Landlord in writing, Tenant shall make
such payments directly to Landlord.

 



--------------------------------------------------------------------------------



 



     (b) The Maintenance Costs for the common areas shall be computed in
accordance with the provisions of the Master Lease and shall include all costs
of operating, maintaining, repairing and replacing the common areas, to the
extent provided in the Master Lease (the foregoing are collectively referred to
herein as “Maintenance Costs”).
     (c) Landlord shall to the extent permitted by the Master Lease require that
Master Landlord maintain accurate and detailed records of all Maintenance Costs
for the common areas in accordance with generally accepted accounting principles
and as provided in the Master Lease. For purposes of this section, “Tenant’s
Proportionate Share of Maintenance Costs” shall be the product of the
Maintenance Costs properly billed to Landlord by Master Landlord under the
Master Lease as Landlord’s proportionate share of Maintenance Costs, multiplied
by a fraction, the numerator of which shall be the gross leasable area
(expressed in square feet) of the demised premises and the denominator of which
shall be the gross leasable area (expressed in square feet) of all leasable
space in the Building. Tenant’s Proportionate Share is presently twenty-two and
one-half percent (22.5%) which amount is subject to change from time to time
during the term of this Lease.
     (d) The actual amount of Tenant’s Proportionate Share of Maintenance Costs
shall be computed by the Landlord within ninety (90) days after the receipt of
an invoice therefor from Master Landlord. At that time Landlord shall furnish to
Tenant a statement showing in reasonable detail the actual Maintenance Costs
incurred during such Maintenance Cost Year, a copy of the invoice therefor from
Master Landlord and Tenant’s Proportionate Share thereof (prorated to the extent
that the term of this Lease was not in effect for the entire Maintenance Cost
Year, with appropriate adjustments to reflect any change in the floor area of
the premises or the gross leasable area of a building occurring during such
accounting year). Any excess payments from Tenant shall be applied to the next
installments of the Maintenance Costs hereunder, or refunded by Landlord. Any
underpayments by Tenant shall be paid to Landlord within thirty (30) days after
receipt of such reconciliation statement. Tenant’s estimated monthly Maintenance
Cost hereunder may be adjusted by written notice from Landlord.
     (e) If Tenant, for any reason in the exercise of good business judgment,
questions or disputes any statement of Maintenance Costs prepared by Master
Landlord/Landlord, then Tenant, at its own expense and to the extent permitted
by the Master Lease and subject to the terms of the Master Lease, may employ
such accountants as Tenant may select to review Master Landlord/Landlord’s books
and records solely with respect to Maintenance Costs during the prior two
Maintenance Cost Years and to determine the amount of Maintenance Costs for the
period or periods covered by such statements. In such event, Landlord shall
exercise such rights as it has under the Master Lease so as to permit the review
by Tenant of Master Landlord’s books and records. If the report of the
accountants employed by Tenant shall show any overcharge paid by Tenant, then
Tenant shall receive a credit from Landlord for such difference; Landlord shall
have such rights against Master Landlord as are provided in the Master Lease.
Any underpayment shall be paid by Tenant. Tenant agrees that no contingency fee
auditors shall be employed by Tenant for the purpose of conducting any such
audit. In the event that Landlord questions or disputes the correctness of such
report, the accountants employed by Tenant and the accountants employed by
Landlord shall endeavor to reconcile the question(s) or dispute(s) within thirty
(30) days after the notice from Tenant questioning or disputing the report of

 



--------------------------------------------------------------------------------



 



Landlord’s accountants. In the event that it is finally determined by the
parties that Master Landlord has overstated Maintenance Costs for any
Maintenance Cost Year by an amount requiring the Master Landlord to reimburse
Landlord for the costs of the audit, Landlord shall exercise such right for the
benefit of Tenant, and pay to Tenant any amount it receives from Master Landlord
as reimbursement. Furthermore, if Maintenance Costs cannot be verified due to
the insufficiency or inadequacy of Master Landlord/Landlord’s records, then
Landlord shall pay the cost of the audit. Landlord shall have such rights
against Master Landlord with respect to the foregoing as are provided in the
Master Lease.
SECTION 17. EMINENT DOMAIN
     (a) In the event the entire premises or any part thereof shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any competent authority in appropriation proceedings or by any
right of eminent domain, the entire compensation or award therefore, including
leasehold, reversion and fee, shall belong to the Landlord and Tenant hereby
assigns to Landlord all of Tenant’s right, title and interest in and to such
award.
     (b) In the event that only a portion of the demised premises, not exceeding
twenty percent (20%) of same, shall be so taken or condemned, and the portion of
the demised premises not taken can be repaired within ninety (90) days from the
date of which possession is taken for the public use so as to be commercially
fit for the operation of Tenant’s business, the Landlord at its own expense
shall so repair the portion of the demised premises not taken and there shall be
an equitable abatement of rent for the remainder of the term and/or extended
terms. The entire award paid on account thereof shall be paid to the Landlord.
If the portion of the demised premises not taken cannot be repaired within
ninety (90) days from the date of which possession is taken so as to be
commercially fit for the operation of Tenant’s business, then this Lease shall
terminate and become null and void from the time possession of the portion taken
is required for public use, and from that date on the parties hereto shall be
released from all further obligations hereunder except as herein stated and
Tenant shall have no claim for any compensation on account of its leasehold
interest. Any such appropriation or condemnation proceedings shall not operate
as or be deemed an eviction of Tenant or a breach of Landlord’s covenant of
quiet enjoyment and Tenant shall have no claim for any compensation on account
of its leasehold interest.
     (c) In the event that more than 20% of the demised premises shall at any
time be taken by public or quasi-public use or condemned under eminent domain,
then at the option of the Landlord or Tenant upon the giving of thirty (30) days
written notice (after such taking or condemnation), this Lease shall terminate
and expire as of the date of such taking and any prepaid rental shall be
prorated as of the effective date of such termination.
     (d) The rights of Landlord and Tenant set forth in this Section 17 are
subject to the rights of the Master Landlord to terminate the Master Lease, as
therein provided, in which event this Lease shall terminate simultaneously
therewith.

 



--------------------------------------------------------------------------------



 



SECTION 18. TENANT’S TAXES
     Tenant further covenants and agrees to pay promptly when due all taxes
assessed against Tenant’s fixtures, furnishings, equipment and stock-in trade
placed in or on the demised premises during the term of this Lease.
SECTION 19. RISK OF GOODS
     All personal property, goods, machinery, and merchandise in said demised
premises shall be at Tenant’s risk if damaged by water, fire, explosion, wind or
accident of any kind, and Landlord shall have no responsibility therefore or
liability for any of the foregoing and Tenant hereby releases Landlord from such
liability.
SECTION 20. USE AND OCCUPANCY
     (a) Tenant agrees to initially open and operate a DSW for the retail sales
of shoes and other footwear in the demised premises, fully staffed and stocked
and equivalent to other DSW stores operated by Tenant in the Commonwealth of
Pennsylvania (the “Permitted Use”). Tenant may thereafter change its use to any
other lawful retail use, subject to (i) any restriction on use imposed by the
Master Lease, and (ii) those exclusives and prohibited uses set forth on Exhibit
“D”, attached hereto and made a part hereof, which are the exclusives and
prohibited uses in effect for the Building as of the date hereof, for so long as
and to the extent said exclusives and prohibited uses are still in full force
and effect.
     Landlord represents and warrants to Tenant that there is no restriction in
the OEA, Master Lease, zoning laws or other applicable instrument or laws or
regulations, on the use of the demised premises by Tenant for the Permitted Use.
     (b) For so long as Tenant is continuously and regularly operating its
business in the demised premises, Landlord will not lease any space within the
Building or permit any space within the Building to be used by any person,
persons, partnership or entity who devotes five percent (5%) or more of its
selling area to the sale of footwear (the “Exclusive Use”). The foregoing
limitation shall not apply to typical shoe departments found in department
stores, junior department stores, general merchandise and discount stores, and
clothing retailers, such as Target, Marshalls and similar type stores. Tenant
acknowledges that this Section 20(b) applies only to the Building and that
Master Landlord is not restricted by the terms hereof.
     (c) Tenant shall at all times conduct its operations on the demised
premises in a lawful manner and shall, at Tenant’s expense, comply with all
laws, rules, orders, ordinances, directions, regulations, and requirements of
all governmental authorities, now in force or which may hereafter be in force,
which shall impose any duty upon Landlord or Tenant with respect to the business
of Tenant and the use, occupancy or alteration of the demised premises. Tenant
shall comply with all requirements of the Americans with Disabilities Act, and
shall be solely responsible for all alterations within the demised premises in
connection therewith. Tenant covenants and agrees that the demised premises
shall not be abandoned or left vacant and that only minor portions of the
demised premises shall be used for office or storage space in connection with
Tenant’s business conducted in the demised premises.

 



--------------------------------------------------------------------------------



 



     Without being in default of this Lease, Tenant shall have the right to
cease operating (go dark) at any time and for whatever reason after the first
day of operations. Notwithstanding the foregoing, Tenant’s right to vacate (go
dark), shall not release or excuse the Tenant from any obligations or
liabilities, including the payment of minimum rent and additional rent and other
charges, under this Lease without the express written consent of Landlord. In
the event Tenant fails to (i) open and operate within ninety (90) days after
delivery of the demised premises or (ii) operate for one hundred twenty (120) or
more consecutive days, Landlord shall have the right, effective upon thirty
(30) days prior written notice to Tenant, to terminate the Lease as Landlord’s
sole remedy, provided that if Tenant recommences operating fully stocked in
substantially all of the premises within such thirty (30) days, Landlord’s
termination shall be null and void. In the event Tenant fails to open and
operate as provided above or shall cease operating as provided above, Landlord’s
sole remedy on account thereof shall be limited to the right to elect to
recapture the premises and terminate the Lease, whereupon there shall be no
further liability of the parties hereunder. Such termination shall be effective
upon written notice to Tenant any time prior to Tenant reopening for business in
the demised premises. Provided, however, in the event Landlord has not so
elected to recapture, Tenant shall have right to notify Landlord of Tenant’s
intention to reopen for business in the demised premises within sixty (60) days,
followed by Tenant’s actually reopening for business fully stocked in
substantially all of the demised premises within such sixty (60) day period,
which notice and actual reopening shall toll Landlord’s right to recapture.
     (d) Landlord and Tenant each agree that during the term of this Lease, it
shall not use or permit to be used any space in the Building for any use
prohibited by the Master Lease or for the operation of a bingo parlor, bar,
tavern, restaurant, cocktail lounge, adult book or adult video store (defined
for the purposes hereof as a store devoting ten percent (10%) or more of its
floor space to offering books and/or video materials for sale or for rent which
are directed to or restricted to adult customers due to sexually explicit
subject matter or for any other reason making it inappropriate for general use),
adult theater or “strip-tease” establishment, automotive maintenance or
automotive repair facility, warehouse, car wash, pawn shop, check cashing
service, establishment selling second hand goods, flea market, entertainment or
recreational facility (as defined below), training or educational facility (as
defined below); the renting, leasing, selling or displaying of any boat, motor
vehicle or trailer; industrial or manufacturing purposes; a carnival, circus or
amusement park; a gas station, facility for the sale of paraphernalia for use
with illicit drugs, funeral home, blood bank or mortuary, gambling
establishment, banquet hall, auditorium or other place of public assembly,
second-hand or surplus store, gun range; the sale of fireworks; a veterinary
hospital or animal raising facility; the storage of goods not intended to be
sold from the Center; a video rental store, karate center, central laundry or
dry cleaning plant, supermarket or any facility which is illegal or dangerous,
constitutes a nuisance, emits offensive odors, fumes, dust or vapors or loud
noise or sounds or is inconsistent with community oriented shopping centers. For
the purposes of this Section 20(d), the phrase “entertainment or recreational
facility” shall include, without limitation, a movie or live theater or cinema,
bowling alley, skating rink, gym, health spa or studio, dance hall or night
club, billiard or pool hall, massage parlor, health club, game parlor or video
arcade (which shall be defined as any store containing more than five
(5) electronic games) or any other facility operated solely for entertainment
purposes (such as a “laser tag” or “virtual reality” theme operation). For the
purposes of this Section 20(d), the phrase “training or educational facility”

 



--------------------------------------------------------------------------------



 



shall include, without limitation, a beauty school, nail salon, barber college,
reading room, place of instruction or any other operation catering primarily to
students or trainees as opposed to customers.
SECTION 21. NUISANCES
     Tenant shall not perform any acts or carry on any practice which may injure
the demised premises or be a nuisance or menace to other tenants in the Shopping
Center.
SECTION 22. WASTE AND REFUSE REMOVAL
     Tenant covenants that it will use, maintain and occupy said demised
premises in a careful, safe, lawful and proper manner and will not commit waste
therein. Landlord or its agent shall have access at all reasonable times to the
demised premises for purposes of inspecting and examining the condition and
maintenance of the demised premises. Tenant agrees to remove all refuse from the
demised premises in a timely, clean and sanitary manner. Tenant shall provide a
refuse collection container at the rear of the demised premises to accommodate
Tenant’s refuse and Tenant shall routinely clean up around trash containers.
Tenant shall contract with a licensed and insured refuse collection contractor
to timely remove refuse therefrom and the location of the container shall be
approved by Landlord.
SECTION 23. DESTRUCTION OF PREMISES
     (a) Landlord shall at all times during the term of this Lease carry
property insurance on the Building, including the “Structural Portions” (defined
in Section 24(a) below) and common utility lines up to the point they serve
individual tenant’s premises. Landlord shall be under no obligation to maintain
insurance on any improvements installed by or for the benefit of Tenant’s use of
the premises or otherwise owned by Tenant. Landlord may elect to self-insure its
obligations hereunder and/or use whatever deductibles as Landlord deems
appropriate, in its sole discretion.
     (b) If the demised premises shall be damaged, destroyed, or rendered
untenantable, in whole or in part, by or as the result or consequence of fire or
other casualty during the term hereof, Landlord shall repair and restore the
same to a good tenantable condition with reasonable dispatch. During such period
of repair, the rent herein provided for in this Lease shall abate (i) entirely
in case all of the demised premises are untenantable; and (ii) proportionately
if only a portion of the demised premises is untenantable and Tenant is able to
economically conduct its business from the undamaged portion of the demised
premises. The abatement shall be based upon a fraction, the numerator of which
shall be the square footage of the damaged and unusable area of the demised
premises and the denominator shall be the total square footage of the demised
premises. Said abatement shall cease at such time as the demised premises shall
be restored to a tenantable condition.
     (c) In the event the demised premises, because of such damage or
destruction, cannot be repaired and restored to a tenantable condition with
reasonable dispatch within one hundred fifty (150) days from the date of receipt
of insurance proceeds for such damage or destruction, as reasonably determined
by an independent contractor selected by Landlord, Tenant or Landlord

 



--------------------------------------------------------------------------------



 



     may, at their option, terminate this Lease within sixty (60) days following
receipt of such contractor’s determination; further, in the event that this
Lease is not terminated as above provided, but the premises are not restored
within one hundred fifty (150) days from the date of receipt of insurance
proceeds, Tenant may terminate this Lease by notice given to Landlord after the
expiration of such one hundred fifty (150) day period but prior to the repair
and restoration of same and thereupon Landlord and Tenant shall be released from
all future liability and obligations under this Lease.
     (d) If one-third (1/3) or more of the ground floor area of the demised
premises are damaged or destroyed during the last two (2) years of the original
or any extended term of this Lease, Landlord shall have the right to terminate
this Lease by written notice to Tenant within sixty (60) days following such
damage or destruction, unless Tenant shall, within thirty (30) days following
receipt of such notice, offer to extend the term of this Lease for an additional
period of five (5) years from the date such damage or destruction is repaired
and restored. If Tenant makes said offer to extend, Landlord and Tenant shall
determine the terms and conditions of said extension within thirty (30) days
thereafter or Tenant’s offer shall not be deemed to prevent Landlord from
canceling this Lease. If such terms and conditions have been mutually agreed to
by the parties, then Landlord shall accept Tenant’s offer and shall repair and
restore the demised premises with reasonable dispatch thereafter.
     (e) If Landlord is required or elects to repair and restore the demised
premises as herein provided, Tenant shall repair or replace its stock in trade,
trade fixtures, furniture, furnishings and equipment and other improvements
including floor coverings, and if Tenant has closed, Tenant shall promptly
reopen for business. Anything contained in this Section 23 to the contrary
notwithstanding, Landlord’s restoration and repair obligations under Section 23
shall in no event include restoration or repair of Tenant’s Work or
improvements.
     (f) The rights of Landlord and Tenant under this Section 23 are subject to
the rights of Master Landlord to terminate the Master Lease pursuant to the
provisions thereof, in which event this Lease shall terminate simultaneously
therewith.
SECTION 24. LANDLORD REPAIRS
     (a) Landlord shall keep, or cause Master Landlord to keep, in good order,
condition, and repair the following: (i) structural portions of the demised
premises and/or the Building; (ii) downspouts; (iii) gutters; (iv) the roof of
the Building of which the demised premises forms a part; and (v) the plumbing
and sewage system serving the demised premises but located outside of the
demised premises, except (as to all items) for damage caused by any negligent
act or omission of Tenant or its customers, employees, agents, invitees,
licensees or contractors, which shall be repaired or replaced as necessary, at
the sole cost and expense of Tenant. “Structural Portions” shall mean only the
following: (vi) foundations; (vii) exterior walls except for interior faces);
(viii) concrete slabs; (ix) the beams and columns bearing the main load of the
roof; and (x) the floors (but not floor coverings).
     (b) Notwithstanding the provisions of Section 24(a) above, Landlord shall
not be obligated to repair the following: (i) the exterior or interior of any
doors, windows, plate glass, or

 



--------------------------------------------------------------------------------



 



showcases surrounding the demised premises or the store front; or (ii) damage to
Tenant’s improvements or personal property caused by any casualty, burglary,
break-in, vandalism, acts of terrorism, war or act of God. Landlord shall, in
any event, have ten (10) days after notice from Tenant stating the need for
repairs to complete same, or commence and proceed with due diligence to complete
same. Prior to delivery of possession of the demised premises, Landlord shall,
at its expense, cause the HVAC unit(s), equipment and systems (including all
components thereof) in the demised premises to be in good working order and
condition. In the event the HVAC systems are not new and have not been replaced
by Landlord immediately prior to the Commencement Date, then Landlord shall
warrant and perform all maintenance and repair of the HVAC systems for the first
year next following the Rent Commencement Date. Thereafter Tenant shall be
responsible for maintenance and repair of the HVAC system(s). If such systems
are not new as of the Commencement Date and require replacement during the term
hereof, including replacement of any major component, then Landlord shall be
responsible for the cost to replace the same, as and when necessary, so long as
Tenant has fulfilled its obligations under Section 25(a)(ii) below, and provided
such replacements did not arise from (x) repairs, installations, alterations, or
improvements made by or for Tenant or anyone claiming under Tenant, or (y) the
fault or misuse of Tenant or anyone claiming under Tenant. Except as
specifically set forth in this Lease, Tenant expressly hereby waives the
provisions of any law permitting repairs by a tenant at Landlord’s expense.
     (b) The provisions of this Section 24 shall not apply in the case of damage
or destruction by fire or other casualty or a taking under the power of eminent
domain in which events the obligations of Landlord shall be controlled by
Section 23 and Section 17 respectively.
     (c) Landlord shall assign to Tenant all warranties covering all matters
required by the terms hereof to be repaired and maintained by Tenant.
SECTION 25. TENANT’S REPAIRS
     (a) Tenant shall keep and maintain, at Tenant’s expense, all and every
other part of the demised premises in good order, condition and repair,
including, by way of example but not limitation: (i) all leasehold improvements;
(ii) except as otherwise provided in Section 24(b) above, all HVAC unit(s),
equipment and systems (including all components thereof) serving the demised
premises; (iii) interior plumbing and sewage facilities; (iv) all interior
lighting; (v) electric signs; (vi) all interior walls; (vii) floor coverings;
(viii) ceilings; (ix) appliances and equipment; (x) all doors, exterior
entrances, windows and window moldings; (xi) plate glass; (xii) signs and
showcases surrounding and within the demised premises; (xiii) the store front;
(xiv) sprinkler systems including supervisory alarm service in accordance with
National Fire Protection Association standards and current local and state fire
protection standards to ensure property operation, and as required by Section
25(b) below.
     (b) Sprinkler systems, if any, located in Tenant’s area shall be maintained
in accordance with National Fire Protection Association standards to ensure
proper operation. Sprinkler control valves (interior and exterior) located in
Tenant’s area shall be monitored by supervisory alarm service. In the event
local or state codes do not require alarm systems, Tenant shall provide alarm
service on all sprinkler systems to detect water flow and tampering with

 



--------------------------------------------------------------------------------



 



exterior and interior main control valves of the sprinkler system servicing
Tenant’s premises. Moreover, it shall be Tenant’s responsibility to contact the
Landlord’s property manager, Chuck Seal, at (614) 449-6853, in the event the
sprinkler system in the demised premises is ever shut off for any reason, and
advise same of any damage occasioned or caused by the actions of Tenant, its
agents, invitees, or employees, and/or as a result of Tenant’s repair
obligations hereunder. In the event fifty percent (50%) or more of the total
number of sprinkler heads require replacement at any one time as part of
ordinary maintenance, but excluding repairs or replacements that arise from (x)
repairs, installations alterations, or improvements made by or for Tenant or
anyone claiming under Tenant, or (y) the fault or misuse of Tenant or anyone
claiming under Tenant, such cost shall be fifty percent (50%) borne by Landlord
and fifty percent (50%) borne by Tenant. Tenant, at Tenant’s sole cost and
expense, shall replace all sprinkler heads due to repairs, installations,
alterations, or improvements made by or for Tenant or anyone claiming under
Tenant, the fault or misuse of Tenant or anyone claiming under Tenant, painting
or environmental exposure from Tenant’s operations. All other costs of
maintaining the sprinkler system in the demised premises shall be paid by
Tenant.
     (c) If Landlord deems any repair which Tenant is required to make hereunder
to be necessary, Landlord may demand that Tenant make such repair immediately.
If Tenant refuses or neglects to make such repair and to complete the same with
reasonable dispatch, Landlord may make such repair and Tenant shall, on demand,
immediately pay to Landlord the cost of said repair, together with annual
interest at the Interest Rate, unless it is thereafter determined that such
repair was not necessary. Landlord shall not be liable to Tenant for any loss or
damage that may accrue to Tenant’s stock or business by reason of such work or
its results.
     (d) Neither Tenant nor any of its contractors are permitted access to or
permitted to perform alterations of any kind to the roof of the building.
     (e) Tenant shall pay promptly when due the entire cost of work in the
demised premises undertaken by Tenant under this Lease (including, but not
limited to, Tenant’s Work and/or alterations permitted under Section 8 of this
Lease) so that the demised premises and the Shopping Center shall at all times
be free of liens for labor and materials arising from such work; to procure all
necessary permits before undertaking any such work; to do all of such work in a
good and workmanlike manner, employing materials of good quality; to perform
such work only with contractors previously reasonably approved of in writing by
Landlord; to comply with all governmental requirements; and save Landlord and
its agents, officers, employees, contractors and invitees harmless and
indemnified from all liability, injury, loss, cost, damage and/or expense
(including reasonable attorneys’ fees and expenses) in respect of any injury to,
or death of, any person, and/or damage to, or loss or destruction of, any
property occasioned by or growing out of any such work.
SECTION 26. COVENANT OF TITLE AND PEACEFUL POSSESSION
     So long as Tenant is not in default hereunder beyond applicable notice and
cure periods, but subject to the terms and conditions of this Lease, Tenant
shall have quiet and peaceful possession of the premises from and against anyone
acting by, through or under Landlord, and, except for such obligations which are
to be performed by Tenant under this Lease, Landlord

 



--------------------------------------------------------------------------------



 



shall perform all of its obligations under the Master Lease. Landlord expressly
warrants and represents to Tenant that: (i) the Master Lease is a valid and
binding lease agreement which is in full force and effect and is enforceable
against Landlord and Master Landlord in accordance with its terms; (ii) Landlord
has a good and valid leasehold interest in the premises pursuant to the Master
Lease; (iii) no event has occurred, which with the giving of notice or the
passage of time would constitute a default by either Master Landlord or Landlord
under the Master Lease; (iv) a true, correct and complete copy of the Master
Lease has been provided to Tenant; and (v) Landlord has the right to enter into
this Lease.
SECTION 27. TENANT’S AND LANDLORD’S INSURANCE; INDEMNITY
     (a) Tenant’s Property Insurance. Tenant agrees to procure and maintain
during the demised term a property insurance policy written on the causes of
loss-special form (also referred to as the special extended coverage form), or
the most broad property insurance form then available, insuring against loss of,
or damage to, Tenant’s property, in, on or about the demised premises. Such
property insurance shall include coverage (whether by additional policies,
endorsements or otherwise): (i) against earthquake and flood; (ii) for plate
glass; (iii) in an amount equal to the full insurable replacement cost, without
deduction for depreciation; (iv) with an agreed valuation provision in lieu of,
or in an amount sufficient to satisfy, any co-insurance clause; (v) against
inflation (also known as inflation guard); (vi) for any costs due to ordinances
or laws; and (vii) as Landlord may from time to time reasonably require Tenant
to procure and maintain. Landlord shall not be liable for any damage to Tenant’s
property in, on or about the demised premises caused by fire or other insurable
hazards regardless of the nature or cause of such fire or other casualty, and
regardless of whether any negligence of Landlord or Landlord’s employees or
agents contributed thereto. Tenant expressly releases Landlord of and from all
liability for any such damage and Tenant agrees that its property insurance
policies required hereunder shall include a waiver of subrogation recognizing
this release from liability.
     (b) Boiler and Machinery Insurance. Tenant agrees to maintain a
comprehensive boiler and machinery policy on a full repair and replacement cost
basis, and further in accordance with the requirements of
Section 27(a)(iii)-(vi) above, with an admitted, reputable insurance carrier
covering property damage as a result of a loss from boiler(s), pressure
vessel(s), HVAC equipment, or other electrical or mechanical apparatus within or
servicing the demised premises, furniture, fixtures, equipment and inventory
together with property of others in the care, custody and control of Tenant. The
deductible for property damage under such policy shall not exceed Five Thousand
Dollars ($5,000.00) per occurrence.
     (c) Additional Tenant Insurance. Tenant’s insurance required under Section
(27(a) and (b) above shall also include business income coverage against any
interruption (including utility interruption) in Tenant’s business (whether
direct, indirect, contingent or interdependent), including, but not limited to,
coverage for Tenant’s leasehold interests and obligations to continue paying all
rental amounts hereunder, lost revenues and income, and extra expense. Such
coverage should be for a period of at least twelve (12) months, with an extended
period of indemnity of at least thirty (30) days. The deductible for such
coverage may not exceed twenty-four (24) hours.

 



--------------------------------------------------------------------------------



 



     (d) Tenant’s Commercial General Liability Insurance. Tenant agrees to
procure and maintain during the demised term commercial general liability
insurance by a responsible insurance company or companies, with policy limits of
not less than the greater of any requirement imposed on Landlord under the
Master Lease or $1,000,000.00 per occurrence and $2,000,000.00 annual aggregate,
and $500,000.00 limits for fire and legal liability, insuring against liability
for losses, claims, demands or actions for bodily injury (including death) and
property damage arising from Tenant’s conduct and operation of its business in
and Tenant’s use, maintenance and occupancy of, the demised premises and any
areas adjacent thereto, or the acts or omissions of Tenant’s employees and
agents. Such commercial general liability policy may be written on a blanket
basis to include the demised premises in conjunction with other premises owned
or operated by Tenant but shall be written such that the required policy limits
herein specifically apply on a per location basis to the demised premises.
Tenant’s commercial general liability insurance policy shall further provide:
(i) coverage for defense costs (in excess of policy limits); (ii) contractual
liability coverage; (iii) cross-liability coverage; and, (iv) that Landlord, its
shareholders, officers, directors, employees, and agents, Master Landlord, and
Master Landlord’s mortgagee, if any, are named as additional insureds such that
(Y) Tenant’s policy shall be the primary source of insurance for such additional
insured and (Z) any liability policy carried by such additional insureds shall
be in excess of, and will not contribute with or to, Tenant’s commercial general
liability insurance required to be maintained hereunder. At the time this Lease
is executed and thirty (30) days prior to the expiration of such insurance
policy, Tenant shall furnish to Landlord, Master Landlord, and Master Landlord’s
mortgagee, if any, certificates of insurance evidencing the continuous existence
during the term of this Lease of Tenant’s commercial general liability insurance
coverage, which certificates shall include attachment of additional insured
endorsement, name any and all non-standard exclusions or limitations, and
provide not less than thirty (30) days notice of cancellation or termination to
Landlord (and any other additional insured, if applicable). All insurance
companies must be licensed to do business in the state where the premises are
located. Tenant shall further procure and maintain other liability insurance
(including, but not limited to, liquor and pollution insurance) as Landlord may
from time to time reasonably require.
     (e) Worker’s Compensation. Tenant agrees to provide and keep in force at
all times worker’s compensation insurance complying with the law of the state in
which the premises are located. Tenant agrees to defend, indemnify and hold
harmless Landlord from all actions or claims of Tenant’s employees or employee’s
family members. Tenant agrees to provide a certificate as evidence of proof of
worker’s compensation coverage.
     If Tenant hires contractors to do any improvements on the demised premises,
each contractor must provide proof of worker’s compensation coverage on its
employees and agents to Landlord.
     (f) Contingent Liability and Builder’s Risk Insurance. With respect to any
alterations or improvements by Tenant, Tenant shall maintain contingent
liability and builder’s risk coverage naming Landlord as an additional insured,
in compliance with the additional insured requirements set forth in
Section 27(d).

 



--------------------------------------------------------------------------------



 



     (g) Landlord’s Property Insurance. Commencing as of the Commencement Date,
and thereafter throughout the term of this Lease, Landlord shall, at Landlord’s
sole cost and expense, provide and maintain or cause to be provided and
maintained a property insurance policy insuring the Building (including any
permanent improvements to the demised premises paid for by the Tenant
Reimbursement but excluding those items insured by Tenant as required under this
Section 27) for all the hazards and perils normally covered by the Causes of
Loss-Special Form. Said property insurance policy shall include endorsements for
coverage against: (i) earthquake and flood (including, but not limited to, mud
slide, flood hazard or fault area(s), as designated on any map prepared or
issued for such purpose by any governmental authority); and (ii) increased costs
of construction and demolition due to law and ordinance. The foregoing property
coverage shall be provided in amounts sufficient to provide one hundred percent
(100%) of the full replacement cost of all buildings (and building additions)
and other improvements in the Center and in the demised premises and Tenant’s
store building (including any permanent improvements to the demised premises
paid for by Tenant Reimbursement but excluding those items insured by Tenant as
required under this Section 27). If for any reason the Causes of Loss-Special
Form is not customarily used in the insurance industry, then the property
insurance policy then in effect shall at least provide coverage for the
following perils: fire, lightning, windstorm and hail, explosion, smoke,
aircraft and vehicles, riot and civil commotion, vandalism and malicious
mischief, sprinkler leakage, sinkhole and collapse, volcanic action, earthquake
or earth movement, and flood, and increased costs of construction and demolition
due to law, ordinance and inflation. Neither Tenant nor any of its affiliates or
subtenants shall be liable to Landlord for any loss or damage (including loss of
income), regardless of cause, resulting from fire, flood, act of God or other
casualty.
     (h) Landlord’s Commercial General Liability Insurance. Commencing as of the
Commencement Date, and thereafter throughout the term of this Lease, Landlord
shall, at Landlord’s sole cost and expense, provide and maintain or cause to be
provided and maintained a commercial general liability policy, naming Landlord
as an insured (and naming Tenant as an additional insured, said additional
insured’s coverage under Landlord’s commercial general liability policy to be
primary), protecting Landlord, the business operated by Landlord, and any
additional insureds (including Tenant) against claims for bodily injury
(including death) and property damage occurring upon, in or about the Center
(other than the demised premises and those areas insured by other tenants at the
Center), including Common Areas. Such insurance shall afford protection to the
limits of not less than the greater of any requirement imposed upon Landlord by
the Master Lease or One Million Dollars ($1,000,000.00) per occurrence, Two
Million Dollars ($2,000,000.00) annual aggregate, and Five Hundred Thousand
Dollars ($500,000.00) with respect to property damage for fire legal liability.
All liability policies shall be written on an occurrence form unless such form
is no longer customarily used in the insurance industry. Landlord may use
commercially reasonable deductibles Landlord customarily carries in the conduct
of its business; however, the amount of such deductibles which may be charged to
Tenant pursuant to Section 12.09 below may not exceed $0.20 per square foot of
gross leasable area of the demised premises in any lease year.
     (i) Landlord’s Umbrella. Commencing as of the Commencement Date, and
thereafter throughout the term of this Lease, Landlord shall, at Landlord’s sole
cost and expense, provide and maintain or cause to be provided and maintained an
umbrella liability insurance

 



--------------------------------------------------------------------------------



 



policy with a Ten Million Dollar ($10,000,000.00) minimum annual aggregate,
which umbrella policy (or policies) shall list Landlord’s commercial general
liability policy required under this Section 27 and any other liability policy
or policies carried by, or for the benefit of, Landlord as underlying policies.
Said umbrella liability policy shall also name Tenant as an additional insured
(said additional insured’s coverage under Landlord’s umbrella liability policy
to be primary). All liability policies shall be written on an occurrence form
unless such form is no longer customarily used in the insurance industry.
     (j) Tenant Indemnity. Tenant shall indemnify Landlord, Landlord’s agents,
employees, officers or directors, against all damages, claims and liabilities
arising from any alleged products liability or from any accident or injury
whatsoever caused to any person, firm or corporation during the demised term in
the demised premises, unless such claim arises from a breach or default in the
performance by Landlord of any covenant or agreement on its part to be performed
under this Lease or, to the extent not required to be insured hereunder, the
negligence of Landlord. The indemnification herein provided shall include all
reasonable costs, counsel fees, expenses and liabilities incurred in connection
with any such claim or any action or proceeding brought thereon.
     (k) Landlord Indemnity. Landlord shall indemnify Tenant, Tenant’s officers,
directors, employees and agents against all damages, claims and liabilities
arising from any accident or injury whatsoever caused to any person, firm or
corporation during the demised term in the common areas of the Shopping Center,
unless such claim arises from a breach or default in the performance by Tenant
of any covenant or agreement on Tenant’s part to perform under this Lease or, to
the extent not required to be insured hereunder, the negligence of Tenant. The
indemnification herein provided shall include all reasonable costs, counsel
fees, expenses and liabilities incurred in connection with any such claim or any
action or proceeding brought thereon.
SECTION 28. REAL ESTATE TAXES
     (a) Tenant shall pay Tenant’s Proportionate Tax Share of any “real estate
taxes” (defined in Section 28(b) below) for which Landlord has a payment or
reimbursement obligation pursuant to the Master Lease. Tenant’s Proportionate
Tax Share shall be equal to the real estate taxes payable by Landlord to Master
Landlord for the applicable Tax Year, as established by the Master Lease,
multiplied by a fraction, the numerator of which shall be the leasable square
feet in the demised premises and the denominator of which shall be the leasable
square feet in the Building (prorated to the extent that the term of this Lease
was not in effect for the entire Tax Year, with appropriate adjustments to
reflect any change in the floor area of the premises or the gross leasable area
of a building occurring during such accounting year). Tenant shall initially pay
to Landlord as additional rental, simultaneously with the payment of minimum
rental called for under Section 5(a), the estimated monthly amount of Tenant’s
Proportionate Tax Share of real estate taxes as set forth in Section 5(e) of Two
Dollars ($2.00) per square foot, payable in equal monthly installments of Three
Thousand Nine Hundred Twenty-Six Dollars ($3,926.00) as the estimated amount of
Tenant’s Proportionate Tax Share. Within one hundred twenty (120) days after the
end of each Tax Year, Landlord shall provide Tenant with an annual
reconciliation of real estate taxes and a statement of the actual amount of
Tenant’s Proportionate Share thereof.

 



--------------------------------------------------------------------------------



 



Any excess payments from Tenant shall be applied to the next installments of
real estate taxes hereunder, or refunded by Landlord. Any underpayments by
Tenant shall be paid to Landlord within thirty (30) days after receipt of such
reconciliation statement. Tenant’s estimated monthly installment of real estate
taxes payable hereunder may be adjusted by written notice from Landlord.
     (b) For the purpose of this Lease, the term “real estate taxes” shall
include “Real Estate Taxes” as defined in the Master Lease. The real estate
taxes for any Tax Year shall be the real estate taxes for which Landlord has a
payment or reimbursement obligation pursuant to the Master Lease during such Tax
Year.
     (c) Upon request, Landlord shall submit to Tenant true copies of the real
estate tax bills submitted to Landlord by Master Landlord for each Tax Year or
portion of a Tax Year included within the term of this Lease and shall bill
Tenant for the amount to be paid by Tenant hereunder. Said bill shall be
accompanied by a computation of the amount payable by Tenant and such amount
shall be paid by Tenant within thirty (30) days after receipt of said bill.
SECTION 29. TENANT’S INSURANCE CONTRIBUTION
     Tenant shall pay as additional rent, Tenant’s Proportionate Insurance Share
of (i) the premiums for the insurance maintained by Landlord on the Building
pursuant to Section 27(g) hereof, (ii) the insurance premiums for the liability
insurance maintained by Landlord on the Center pursuant to Section 27(h) for
each lease year during the term of this Lease, and (iii) any insurance premiums
paid by Master Landlord for which Landlord has a payment or reimbursement
obligation pursuant to the Master Lease (collectively, the “Insurance Charges”).
Tenant’s Proportionate Insurance Share shall be equal to the Insurance Charges
multiplied by a fraction, the numerator of which shall be the leasable square
feet in the demised premises and the denominator of which shall be the leasable
square feet in the Building. The premiums for the first and last lease years
shall be prorated. Tenant shall pay Tenant’s Proportionate Share of such
premiums annually upon demand for such payment by Landlord. Tenant’s
Proportionate Share thereof shall be paid by Tenant within thirty (30) days
after Landlord’s demand therefore. Tenant shall initially pay to Landlord as
additional rental, simultaneously with the payment of minimum rental called for
under Section 5(a), the estimated monthly amount of Tenant’s Proportionate Share
of such insurance premiums as set forth in Section 5(e), of Twenty-five Cents
($.25) per square foot, payable in equal monthly installments of Four Hundred
Ninety and 75/100 Dollars ($490.75) as the estimated amount of Tenant’s
Proportionate Share of such insurance premiums. Within one hundred twenty (120)
days after the end of each accounting year (which Landlord may change from time
to time), Landlord shall provide Tenant with a reconciliation of the premiums
for the insurance maintained by Landlord hereunder and a statement of the actual
amount of Tenant’s Proportionate Share thereof. Any excess payments from Tenant
shall be applied to the next installments of insurance premiums payable by
Tenant hereunder, or refunded by Landlord. Any underpayments by Tenant shall be
paid to Landlord within thirty (30) days after receipt of such reconciliation
statement. Tenant’s monthly installment of insurance premiums payable hereunder
may be adjusted by written notice from Landlord.

 



--------------------------------------------------------------------------------



 



SECTION 30. FIXTURES
     Provided that Tenant shall repair any damage caused by removal of its
property and provided that the Tenant is not in default under this Lease, Tenant
shall have the right to remove from the demised premises all of its signs,
shelving, electrical, and other fixtures and equipment, window reflectors and
backgrounds and any and all other trade fixtures which it has installed in and
upon the demised premises.
SECTION 31. SURRENDER
     The Tenant covenants and agrees to deliver up and surrender to the Landlord
the physical possession of the demised premises upon the expiration of this
Lease or its termination as herein provided in as good condition and repair as
the same shall be at the commencement of the initial term, loss by fire and/or
ordinary wear and tear excepted, and to deliver all of the keys to Landlord or
Landlord’s agents.
SECTION 32. HOLDING OVER
     There shall be no privilege of renewal hereunder (except as specifically
set forth in this Lease) and any holding over after the expiration by the Tenant
shall be from day to day on the same terms and conditions (with the exception of
rental which shall be prorated on a daily basis at twice the daily rental rate
of the most recent expired term) at Landlord’s option; and no acceptance of rent
by or act or statement whatsoever on the part of the Landlord or his duly
authorized agent in the absence of a written contract signed by Landlord shall
be construed as an extension of the term or as a consent for any further
occupancy.
SECTION 33. NOTICE
     Whenever under this Lease provisions are made for notice of any kind to
Landlord, it shall be deemed sufficient notice and sufficient service thereof if
such notice to Landlord is in writing, addressed to Landlord at 1800 Moler Road,
Columbus, Ohio 43207, or at such address as Landlord may notify Tenant in
writing, and deposited in the United States mail by certified mail, return
receipt requested, with postage prepaid or Federal Express, Express Mail or such
other expedited mail service as normally results in overnight delivery, with a
copy of same sent in like manner to President, Real Estate, 1800 Moler Road,
Columbus, Ohio 43207. Notice to Tenant shall be sent in like manner to 4150 East
Fifth Avenue, Columbus, Ohio 43219, with copies of same sent to (i) General
Counsel, 3241 Westerville Road, Columbus, Ohio 43224-3751 and (ii) Randall S.
Arndt, Esq., Schottenstein Zox & Dunn, 250 West Street, Columbus, Ohio 43215.
All notices shall be effective upon receipt or refusal of receipt. Either party
may change the place for service of notice by notice to the other party.
SECTION 34. DEFAULT
     (a) Elements of Default: The occurrence of any one or more of the following
events shall constitute a default of this Lease by Tenant:

 



--------------------------------------------------------------------------------



 



     1. Tenant fails to pay any monthly installment of rent within ten (10) days
after the same shall be due and payable, except for the first two (2) times in
any consecutive twelve (12) month period, in which event Tenant shall have five
(5) days after receipt of written notice of such failure to pay before such
failure shall constitute a default;
     2. Tenant fails to perform or observe any term, condition, covenant or
obligation required to be performed or observed by it under this Lease for a
period of twenty (20) days after notice thereof from Landlord; provided,
however, that if the term, condition, covenant or obligation to be performed by
Tenant is of such nature that the same cannot reasonably be cured within twenty
(20) days and if Tenant commences such performance or cure within said twenty
(20) day period and thereafter diligently undertakes to complete the same, then
such failure shall not be a default hereunder if it is cured within a reasonable
time following Landlord’s notice, but in no event later than forty-five
(45) days after Landlord’s notice.
     3. If Tenant refuses to take possession of the demised premises as required
pursuant to this Lease or abandons the demised premises for a period of thirty
(30) days or substantially ceases to operate its business or to carry on its
normal activities in the demised premises as required pursuant to this Lease.
     4. A trustee or receiver is appointed to take possession of substantially
all of Tenant’s assets in, on or about the demised premises or of Tenant’s
interest in this Lease (and Tenant or any guarantor of Tenant’s obligations
under this Lease does not regain possession within sixty (60) days after such
appointment); Tenant makes an assignment for the benefit of creditors; or
substantially all of Tenant’s assets in, on or about the demised premises or
Tenant’s interest in this Lease are attached or levied upon under execution (and
Tenant does not discharge the same within sixty (60) days thereafter).
     5. A petition in bankruptcy, insolvency, or for reorganization or
arrangement is filed by or against Tenant or any guarantor of Tenant’s
obligations under this Lease pursuant to any Federal or state statute, and, with
respect to any such petition filed against it, Tenant or such guarantor fails to
secure a stay or discharge thereof within sixty (60) days after the filing of
the same.
     (b) Landlord’s Remedies: Upon the occurrence of any event of default,
Landlord shall have the following rights and remedies, any one or more of which
may be exercised without further notice to or demand upon Tenant:
     1. Landlord may re-enter the demised premises and cure any default of
Tenant, in which event Tenant shall reimburse Landlord for any cost and expenses
which Landlord may incur to cure such default; and Landlord shall not be liable
to Tenant for any loss or damage which Tenant may sustain by reason of
Landlord’s action.
     2. Landlord may terminate this Lease or Tenant’s right to possession under
this Lease as of the date of such default, without terminating Tenant’s
obligation to pay rent due hereunder, in which event (A): neither Tenant nor any
person claiming under or through Tenant shall thereafter be entitled to
possession of the demised premises, and Tenant shall immediately thereafter
surrender the demised premises to Landlord; (B) Landlord may re-enter the
demised

 



--------------------------------------------------------------------------------



 



premises and dispose Tenant or any other occupants of the demised premises by
force, summary proceedings, ejectment or otherwise, and may remove their
effects, without prejudice to any other remedy which Landlord may have for
possession or arrearages in rent; and (C) notwithstanding a termination of this
Lease, Landlord may re-let all or any part of the demised premises for a term
different from that which would otherwise have constituted the balance of the
term of this Lease and for rent and on terms and conditions different from those
contained herein, whereupon Tenant shall immediately be obligated to pay to
Landlord as liquidated damages the difference between the rent provided for
herein and that provided for in any lease covering a subsequent re-letting of
the demised premises, for the period which would otherwise have constituted the
balance of the term of this Lease, together with all of Landlord’s costs and
expenses for preparing the demised premises for re-letting, including all
repairs, tenant finish improvements, broker’s and attorney’s fees, and all loss
or damage which Landlord may sustain by reason of such termination, re-entry and
re-letting, it being expressly understood and agreed that the liabilities and
remedies specified herein shall survive the termination of this Lease.
Notwithstanding a termination of this Lease by Landlord, Tenant shall remain
liable for payment of all rentals and other charges and costs imposed on Tenant
herein, in the amounts, at the times and upon the conditions as herein provided.
Landlord shall credit against such liability of the Tenant all amounts received
by Landlord from such re-letting after first reimbursing itself for all
reasonable costs incurred in curing Tenant’s defaults and re-entering, preparing
and refinishing the demised premises for re-letting, and re-letting the demised
premises.
     3. Upon termination of this Lease pursuant to Section 34(b)2, Landlord may
recover possession of the demised premises under and by virtue of the provisions
of the laws of the Commonwealth of Pennsylvania, or by such other proceedings,
including reentry and possession, as may be applicable.
     4. If the Tenant shall not remove all of Tenant’s property from said
demised premises as provided in this Lease, Landlord, at its option, may remove
any or all of said property in any manner that Landlord shall choose and store
same without liability for loss thereof, and Tenant will pay the Landlord, on
demand, any and all reasonable expenses incurred in such removal and storage of
said property for any length of time during which the same shall be in
possession of Landlord or in storage, or Landlord may, upon thirty (30) days
prior notice to Tenant, sell any or all of said property in such manner and for
such price as the Landlord may reasonably deem best and apply the proceeds of
such sale upon any amounts due under this Lease from the Tenant to the Landlord,
including the reasonable expenses of removal and sale.
     5. Any damage or loss of rent sustained by Landlord may be recovered by
Landlord, at Landlord’s option, at the time of the reletting, or in separate
actions, from time to time, as said damage shall have been made more easily
ascertainable by successive relettings, or at Landlord’s option in a single
proceeding deferred until the expiration of the term of this Lease (in which
event Tenant hereby agrees that the cause of action shall not be deemed to have
accrued until the date of expiration of said term) or in a single proceeding
prior to either the time of reletting or the expiration of the term of this
Lease.
     6. In the event of a breach by Tenant of any of the covenants or provisions
hereof, Landlord shall have the right of injunction and the right to invoke any
remedy allowed at law or

 



--------------------------------------------------------------------------------



 



in equity as if reentry, summary proceedings, and other remedies were not
provided for herein. Mention in this Lease of any particular remedy shall not
preclude Landlord from any other remedy, in law or in equity. Tenant hereby
expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed for
any cause, or in the event of Landlord obtaining possession of the demised
premises by reason of the violation by Tenant of any of the covenants and
conditions of this Lease or other use.
     7. Tenant hereby expressly waives any and all rights of redemption granted
by or under any present or future laws, in the event of eviction or
dispossession of Tenant by Landlord under any provision of this Lease. No
receipt of monies by Landlord from or for the account of Tenant or from anyone
in possession or occupancy of the demised premises after the termination of this
Lease or after the giving of any notice shall reinstate, continue or extend the
term of this Lease or affect any notice given to the Tenant prior to the receipt
of such money, it being agreed that after the service of notice or the
commencement of a suit, or after final judgment for possession of said demised
premises, the Landlord may receive and collect any rent or other amounts due
Landlord and such payment shall not waive or affect said notice, said suit or
said judgment.
     (c) Additional Remedies and Waivers: The rights and remedies of Landlord
set forth herein shall be in addition to any other right and remedy now or
hereinafter provided by law and/or equity and all such rights and remedies shall
be cumulative and shall not be deemed inconsistent with each other, and any two
or more or all of said rights and remedies may be exercised at the same time or
at different times and from time to time without waiver thereof of any right or
remedy provided or reserved to Landlord. No action or inaction by Landlord shall
constitute a waiver of a default and no waiver of default shall be effective
unless it is in writing, signed by the Landlord.
     (d) Default by Landlord. Any failure by Landlord to observe or perform any
provision, covenant or condition of this Lease to be observed or performed by
Landlord, if such failure continues for thirty (30) days after written notice
thereof from Tenant to Landlord, shall constitute a default by Landlord under
this Lease, provided, however, that if the nature of such default is such that
the same cannot reasonably be cured within a thirty (30) day period, Landlord
shall not be deemed to be in default if it shall commence such cure within such
thirty (30) day period and thereafter rectify and cure such default with due
diligence.
     (e) Interest on Past Due Obligations: All monetary amounts required to be
paid by Tenant or Landlord hereunder which are not paid on or before the due
date thereof shall, from and after such due date, bear interest at the Interest
Rate, and shall be due and payable by such party without notice or demand.
     (f) Tenant’s Remedies. In the event of default by the Landlord with respect
to the demised premises, Tenant shall have the option to cure said default.
Landlord shall reimburse Tenant for the reasonable costs incurred by Tenant in
curing such default within thirty (30) days after invoice thereof by Tenant,
together with reasonable evidence supporting such invoiced amount. In the event
Landlord fails to timely reimburse Tenant for any such amounts, Tenant shall
have the right to offset the same against twenty-five percent (25%) of the
minimum rent

 



--------------------------------------------------------------------------------



 



and percentage rent payable hereunder, until such amount has been fully
recovered by Tenant. Tenant shall also have any and all rights available under
the laws of the state in which the demised premises are situated; provided,
however, that any additional right of offset available to Tenant shall be
subject to the provisions of Section 36 below.
SECTION 35. WAIVER OF SUBROGATION
     Landlord and Tenant, and all parties claiming under each of them, mutually
release and discharge each other from all claims and liabilities arising from or
caused by any casualty or hazard covered or required hereunder to be covered in
whole or in part by insurance coverage required to be maintained by the terms of
this Lease on the demised premises or in connection with the Shopping Center or
activities conducted with the demised premises, and waive any right of
subrogation which might otherwise exist in or accrue to any person on account
thereof. All policies of insurance required to be maintained by the parties
hereunder shall contain waiver of subrogation provisions so long as the same are
available.
SECTION 36. LIABILITY OF LANDLORD; EXCULPATION
     (a) Except with respect to any damages resulting from the gross negligence
of Landlord, its agents, or employees, Landlord shall not be liable to Tenant,
its agents, employees, or customers for any damages, losses, compensation,
accidents, or claims whatsoever. The foregoing notwithstanding, it is expressly
understood and agreed that nothing in this Lease contained shall be construed as
creating any liability whatsoever against Landlord personally, and in particular
without limiting the generality of the foregoing, there shall be no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, herein contained, or to keep, preserve or sequester
any property of Landlord and that all personal liability of Landlord to the
extent permitted by law, of every sort, if any, is hereby expressly waived by
Tenant, and by every person now or hereafter claiming any right or security
hereunder.
     (b) If the Tenant obtains a money judgment against Landlord, any of its
officers, directors, shareholders, partners, members or their successors or
assigns under any provisions of or with respect to this Lease or on account of
any matter, condition or circumstance arising out of the relationship of the
parties under this Lease, Tenant’s occupancy of the Building or Landlord’s
ownership of the leasehold estate created by the Master Lease, Tenant shall be
entitled to have execution upon any such final, unappealable judgment only upon
Landlord’s leasehold estate in the Shopping Center (whichever is applicable) and
not out of any other assets of Landlord, or any of its officers, directors,
shareholders, members or partners, or their successor or assigns; and Landlord
shall be entitled to have any such judgment so qualified as to constitute a lien
only on said fee simple or leasehold estate.
     Notwithstanding the above, Tenant shall have the right to offset any final,
unappealable judgment against twenty-five percent (25%) of all minimum rent and
all percentage rental (but no other additional rent components) if not paid to
Tenant by Landlord within thirty (30) days thereafter.

 



--------------------------------------------------------------------------------



 



     (c) It is expressly agreed that nothing in this Lease shall be construed as
creating any personal liability of any kind against the assets of any of the
officers, directors, members, partners or shareholders of Tenant, or their
successors and assigns.
SECTION 37. RIGHTS CUMULATIVE
     Unless expressly provided to the contrary in this Lease, each and every one
of the rights, remedies and benefits provided by this Lease shall be cumulative
and shall not be exclusive of any other of such rights, remedies and benefits or
of any other rights, remedies and benefits allowed by law.
SECTION 38. MITIGATION OF DAMAGES
     Notwithstanding any of the terms and provisions herein contained to the
contrary, Landlord and Tenant shall each have the duty and obligation to
mitigate, in every reasonable manner, any and all damages that may or shall be
caused or suffered by virtue of defaults under or violation of any of the terms
and provisions of this Lease agreement committed by the other.
SECTION 39. SIGNS
     No signs shall be placed on the demised premises by Tenant except as shall
comply with all applicable governmental codes, restrictions of record in
accordance with Section 7 above, sign criteria established by Master Landlord
for the Shopping Center or Landlord for the Building, and with the prior written
consent of Landlord (not to be unreasonably withheld) after sign drawings have
been submitted to Landlord by Tenant. Subject to the foregoing, Tenant shall
have the right to install its prototypical signage and awnings on the front of
the demised premises as described on Exhibit “E” attached hereto and made a part
hereof. Tenant shall be entitled to pylon, monument or other freestanding
signage as shown on Exhibit “E” (and any future replacement signage therefore).
SECTION 40. ENTIRE AGREEMENT
     This Lease shall constitute the entire agreement of the parties hereto; all
prior agreements between the parties, whether written or oral, are merged herein
and shall be of no force and effect. This Lease cannot be changed, modified, or
discharged orally but only by an agreement in writing signed by the party
against whom enforcement of the change, modification or discharge is sought.
SECTION 41. LANDLORD’S LIEN — DELETED BY INTENTION
SECTION 42. BINDING UPON SUCCESSORS
     The covenants, conditions, and agreements made and entered into by the
parties hereto shall be binding upon and inure to the benefit of their
respective heirs, representatives, successor and assigns.

 



--------------------------------------------------------------------------------



 



SECTION 43. HAZARDOUS SUBSTANCES
     (a) During the term of this Lease, Tenant shall not suffer, allow, permit
or cause the generation, accumulation, storage, possession, release or threat of
release of any hazardous substance or toxic material, as those terms are used in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended, and any regulations promulgated thereunder, or any other present or
future federal, state or local laws, ordinances, rules, and regulations. Tenant
shall indemnify and hold Landlord harmless from any and all liabilities,
penalties, demands, actions, costs and expenses (including without limitation
reasonable attorney fees), remediation and response costs incurred or suffered
by Landlord directly or indirectly arising due to the breach of Tenant’s
obligations set forth in this Section. Such indemnification shall survive
expiration or earlier termination of this Lease. At the expiration or sooner
termination hereof, Tenant shall return the demised premises to Landlord in
substantially the same condition as existed on the date of commencement hereof
free of any hazardous substances in, on or from the demised premises.
     (b) Landlord hereby represents and warrants that, except as set forth in
that certain Phase I Environmental Site Assessment dated
                                        : (i) it has not used, generated,
discharged, released or stored any hazardous substances on, in or under the
Shopping Center and has received no notice and has no knowledge of the presence
in, on or under the Shopping Center of any such hazardous substances; (ii) to
Landlord’s knowledge there have never been any underground storage tanks at the
Shopping Center, whether owned by the Landlord or its predecessors in interest;
(iii) to Landlord’s knowledge there have never been accumulated tires, spent
batteries, mining spoil, debris or other solid waste (except for rubbish and
containers for normal scheduled disposal in compliance with all applicable laws)
in, on or under the Shopping Center; (iv) to Landlord’s knowledge it has not
spilled, discharged or leaked petroleum products other than de minimis
quantities in connection with the operation of motor vehicles on the Shopping
Center; (v) to Landlord’s knowledge there has been no graining, filling or
modification of wetlands (as defined by federal, state or local law, regulation
or ordinance) at the Shopping Center; and (vi) to Landlord’s knowledge there is
no asbestos or asbestos-containing material in the demised premises. The
representations and warranties set forth in this subparagraph shall apply to any
contiguous or adjacent property owed by the Landlord. Landlord hereby
indemnifies Tenant for any and all loss, cost, damage or expense to Tenant
resulting from any misrepresentation or breach of the foregoing representations
and warranties.
     (c) If any such hazardous substances are discovered at the Shopping Center
(unless introduced by the Tenant, its agents or employees) or if any asbestos or
asbestos containing material is discovered in the demised premises (unless
introduced by the Tenant, its agents or employees), and removal, encapsulation
or other remediation is required by applicable laws, the Landlord immediately
and with all due diligence and at no expense to the Tenant shall take all
measures necessary to comply with all applicable laws and to remove such
hazardous substances or asbestos from the Shopping Center and/or encapsulate or
remediate such hazardous substances or asbestos, which removal and/or
encapsulation or remediation shall be in

 



--------------------------------------------------------------------------------



 



compliance with all environmental laws and regulations, and the Landlord shall
repair and restore the Shopping Center at its expense. From the date such
encapsulation, remediation and restoration is complete, the rent due hereunder
shall be reduced by the same percentage as the percentage of the demised
premises which, in the Tenant’s reasonable judgment, cannot be safely,
economically or practically used for the operation of the Tenant’s business.
Anything herein to the contrary notwithstanding, if in the Tenant’s reasonable
judgment, such removal, encapsulation, remediation and restoration cannot be
completed within one hundred eighty (180) days or the same is not actually
completed by Landlord within such one hundred eighty (180) day period following
the date such hazardous substances or asbestos are discovered and such condition
materially adversely affects Tenant’s ability to conduct normal business
operations in the premises, then the Tenant may terminate this Lease by written
notice to the Landlord within thirty (30) days after such 180 day period, which
notice shall be effective on Landlord’s receipt thereof. Landlord shall comply
with OSHA 29 CFR 1910.1001 (j) to notify tenants, including Tenant, of asbestos
related activities in the demised premises and the Shopping Center including,
but not limited to, selection of the certified/licensed asbestos abatement
contractor, scope of the abatement work, and final clearance testing procedures
and results.
SECTION 44. TRANSFER OF INTEREST
     If Landlord should sell or otherwise transfer its interest in the demised
premises, upon an undertaking by the purchaser or transferee to be responsible
for all the covenants and undertakings of Landlord accruing subsequent to the
date of such sale or transfer, Tenant agrees that Landlord shall thereafter have
no liability to Tenant under this Lease or any modifications or amendments
thereof, or extensions thereof, except for such liabilities which might have
accrued prior to the date of such sale or transfer of its interest by Landlord.
SECTION 45. ACCESS TO PREMISES
     Landlord and its representatives shall have free access to the demised
premises at all reasonable times for the purpose of: (a) examining the same or
to make any alterations or repairs to the demised premises that Landlord may
deem necessary for its safety or preservation; (b) exhibiting the demised
premises for sale or mortgage financing; (c) during the last three (3) months of
the term of this Lease, for the purpose of exhibiting the demised premises and
putting up the usual notice “for rent” which notice shall not be removed,
obliterated or hidden by Tenant, provided, however, that any such action by
Landlord shall cause as little inconvenience as reasonably practicable and such
action shall not be deemed an eviction or disturbance of Tenant nor shall Tenant
be allowed any abatement of rent, or damages for an injury or inconvenience
occasioned thereby.
SECTION 46. HEADINGS
     The headings are inserted only as a matter of convenience and for reference
and in no way define, limit or describe the scope or intent of this Lease.

 



--------------------------------------------------------------------------------



 



SECTION 47. NON-WAIVER
     No payment by Tenant or receipt by Landlord or its agents of a lesser
amount than the rent in this Lease stipulated shall be deemed to be other than
on account of the stipulated rent nor shall an endorsement or statement on any
check or any letter accompanying any check or payment of rent be deemed an
accord and satisfaction and Landlord or its agents may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in this Lease provided.
SECTION 48. SHORT FORM LEASE
     This Lease shall not be recorded, but a short form lease, which describes
the property herein demised, gives the term of this Lease and refers to this
Lease, shall be executed by the parties hereto, upon demand of either party and
such short form lease may be recorded by Landlord or Tenant at any time either
deems it appropriate to do so. The cost and recording of such short form lease
shall belong to the requesting party.
SECTION 49. ESTOPPEL CERTIFICATE
     Each party agrees that at any time and from time to time on ten (10) days
prior written request by the other, it will execute, acknowledge and deliver to
the requesting party a statement in writing stating that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
stating the modifications, and that the Lease as so modified is in full force
and effect, and the dates to which the rent and other charges hereunder have
been paid, and such other information as may reasonably re requested, it being
intended that any such statements delivered pursuant to this Section may be
relied upon by any current or prospective purchaser of or any prospective holder
of a mortgage or a deed of trust upon or any interest in the fee or any
leasehold or by the mortgagee, beneficiary or grantee of any security or
interest, or any assignee of any thereof or under any mortgage, deed of trust or
conveyance for security purposes now or hereafter done or made with respect to
the fee of or any leasehold interest in the demised premises.
SECTION 50. MASTER LEASE CONTINGENCIES
     This Lease and the liability of Tenant hereunder is and shall be wholly
contingent upon Tenant obtaining, on or before November 1, 2006, the following:

  (i)   an Estoppel Certificate in form and substance reasonably acceptable to
Tenant executed by Master Landlord stating that the Master Lease is in good
standing, with no defaults thereunder, and addressing such other matters
pertaining to the Master Lease as Landlord may require in its reasonable
discretion;     (ii)   a copy of a Subordination, Non-disturbance and Attornment
Agreement in form and substance reasonably acceptable to Tenant, duly executed
by the holder of any mortgage or deed of trust on the Project, pursuant to which
the lender agrees to recognize the leasehold rights created by the Master Lease
in the event that Master Landlord shall default under such mortgage or deed of
trust;

 



--------------------------------------------------------------------------------



 



  (iii)   any consents to Landlord’s Work, Tenant’s Work or Tenant’s signage
required by the Master Lease; and     (iv)   such other consents, approvals or
information that Tenant may reasonably require pursuant to its review of the
Master Lease.

SECTION 51. PROVISIONS WITH RESPECT TO MASTER LEASE
     (a) Consents and Approvals. Wherever pursuant to the Master Lease and this
Lease the consent and/or approval of the Master Landlord and Landlord is
required, Landlord’s refusal to consent to or approve any matter or thing shall
be deemed reasonable if the consent or approval of Master Landlord is required,
and despite Landlord’s commercially reasonable efforts, such consent or approval
has not been obtained from Master Landlord. In the event that Tenant seeks the
consent or approval of Master Landlord, Tenant shall submit such request to
Landlord and Landlord shall promptly thereafter submit such request to Master
Landlord and use commercially reasonable efforts to obtain on behalf of Tenant
such consent or approval of Master Landlord, but at no cost or expense to
Landlord.
     (b) Master Landlord Default and Remedy. If Master Landlord fails to perform
any obligation which it has under the Master Lease and such failure materially
adversely effects the rights of Tenant hereunder or its ability to use, operate
and maintain its business in the premises, then Tenant shall prepare and deliver
to Landlord a written notice specifying such failure to perform in reasonable
detail. Landlord shall promptly thereafter transmit such notice to Master
Landlord and shall use commercially reasonable efforts to cause Master Landlord
to perform such obligation. If, despite Landlord’s reasonable efforts, Master
Landlord fails to timely perform such obligation as required by the Master
Lease, Landlord hereby assigns to Tenant the right, at Landlord’s expense, to
enforce such obligations against Master Landlord on behalf of Landlord. Landlord
agrees to cooperate with Tenant in such enforcement efforts, at no expense to
Tenant, and shall permit Tenant to undertake such efforts in Landlord’s name, if
necessary in order to effectively prosecute such enforcement actions. The
foregoing is in addition to any and all other remedies available to Tenant under
this Sublease or at law or in equity, including but not limited to, exercise of
“self-help” remedies.
SECTION 52. BROKER
     Landlord and Tenant each represent to the other that they have not entered
into any agreement or incurred any obligation in connection with this
transaction which might result in the obligation to pay a brokerage commission
to any broker other than CAMM Management and Metro Commercial. Landlord agrees
to be solely responsible for any and all commission due to such broker pursuant
to a separate written agreement between Landlord and such broker. Each party
shall indemnify and hold the other party harmless from and against any claim or
demand by any broker or other person for bringing about this Lease who claims to
have dealt with such indemnifying party, including all expenses incurred in
defending any such claim or demand (including reasonable attorney’s fees).

 



--------------------------------------------------------------------------------



 



SECTION 53. UNAVOIDABLE DELAYS
     In the event either party hereto (the “Delayed Party”) shall be delayed or
hindered in or prevented from the performance of any act required under this
Lease by reason of strikes, lockouts, labor troubles, inability to procure
materials, failure of power, the unforeseen application of restrictive
governmental laws or regulations, riots, insurrection, war, acts of terrorism or
other reason of a like nature not the fault of the Delayed Party in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay, provided that the Delayed Party notified the other party
within fifteen (15) days of the Delayed Party being informed of the occurrence
of the event causing such delay. The provisions of this Section 52 shall not
operate to excuse either party from the payment of any rental or other monetary
sums due under the terms of this Lease.
SECTION 54. TIMELY EXECUTION OF LEASE
     Landlord and Tenant agree that this Lease, and the parties’ obligations
hereunder, shall automatically be null and void and this Lease shall terminate
automatically without further action of the parties if both parties do not
execute this Lease and both parties have not received an original thereof within
sixty (60) days after the date of execution hereof by the first party to execute
this Lease.
SECTION 55. ACCORD AND SATISFACTION
     No payment by Tenant or receipt by Landlord of a lesser amount than the
entire rent and all other additional rents and charges hereunder shall be deemed
to be other than payment on account of the earliest stipulated rent and other
additional rents and charges hereunder, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment for rent or other
additional rent and charges be deemed an accord and satisfaction, and Landlord
may accept such check or payment without prejudice to Landlord’s right to
recover the balance of such rent and other additional rents and charges or
pursue any other right or remedy available to the Landlord.
SECTION 56. WAIVER OF JURY TRIAL
     The Landlord, Tenant any Guarantor(s) do hereby knowingly, voluntarily and
intentionally waive the right to a trial by jury of any and all issues either
now or hereinafter provided by law in any action or proceeding between the
parties hereto, or their successors, arising directly or indirectly out of or in
any way connected with this Lease or any of its provisions, the Tenant’s use or
occupancy of said premises and/or any claim for personal injury or property
damage including, without limitation, any action to rescind or cancel this
Lease, and any claim or defense asserting that this Lease was fraudulently
induced or is otherwise void or voidable. It is intended that said waiver shall
apply to any and all defenses, rights and/or counterclaims in any action or
proceeding at law or in equity. This waiver is a material inducement for
Landlord and Tenant to enter into this Lease.

 



--------------------------------------------------------------------------------



 



SECTION 57. LEASEHOLD FINANCING
     (a) Tenant’s Financing Rights. Landlord acknowledges and agrees that Tenant
may from time to time during the term, without the consent of Landlord, mortgage
or otherwise finance and encumber, whether by leasehold deed of trust or
mortgage, collateral assignment of this Lease, lease/sublease-back, and/or
assignment/leaseback, any and/or all of its leasehold estate hereunder, and
property and rights in and to the Leased Premises granted to it under this
Lease, as security for the payment of an indebtedness (any and all of which are
herein referred to as a “Leasehold Mortgage” and the holder thereof is herein
referred to as “Leasehold Mortgagee”). Any such Leasehold Mortgage shall be a
lien only upon Tenant’s leasehold estate hereunder and Tenant’s interests in
this Lease. Leasehold Mortgagee or its assigns may enforce such Leasehold
Mortgage and acquire title to the leasehold estate and Tenant’s interest in the
Leased Premises in any lawful way, and in connection therewith Leasehold
Mortgagee may take possession of and rent the Leased Premises.
     (b) Cooperation with Leasehold Mortgagee. Tenant shall notify Landlord (and
any Fee Mortgagee, as hereinafter defined in Section 57(c) below), in the manner
hereinafter provided for the giving of notice, of the execution of such
Leasehold Mortgage and the name and place for service of notice upon Leasehold
Mortgagee. Upon such notification of Landlord that Tenant has entered into a
Leasehold Mortgage, Landlord hereby agrees for the benefit of such Leasehold
Mortgagee, and upon written request by Tenant, to execute and deliver to Tenant
and Leasehold Mortgagee: (i) a commercially reasonable “Landlord’s Agreement”
and (ii) a commercially reasonable “Landlord’s Waiver”, as described in Section
57(d) below. Landlord further agrees that it will comply with all of the
covenants and obligations contained in said documents.
     (c) Tenant shall notify Landlord (and any Landlord Mortgagee, as
hereinafter defined in Section 57(e) below), in the manner hereinafter provided
for the giving of notice, of the execution of such Leasehold Mortgage and the
name and place for service of notice upon Leasehold Mortgagee. Upon such
notification of Landlord that Tenant has entered into a Leasehold Mortgage,
Landlord hereby agrees for the benefit of such Leasehold Mortgagee, and upon
written request by Tenant, to execute and deliver to Tenant and Leasehold
Mortgagee a “Landlord’s Agreement” whereby Landlord agrees to recognize the
interest of Leasehold Mortgagee and any Successor-Tenant hereunder, on
commercially reasonable terms and conditions acceptable to Leasehold Mortgagee.
     (d) Landlord does hereby waive any statutory or other lien of the Landlord
in Tenant’s present and after-acquired assets, including among other things,
Tenant’s inventory and equipment. To evidence such waiver for the benefit of any
lender of Tenant, Landlord shall, upon request, execute and deliver to Tenant a
commercially reasonable “Landlord’s Waiver”.
     (e) Landlord represents to Tenant that as of the date of this Lease there
is no mortgage encumbering Landlord’s leasehold interest in the Building or
common areas, and that there will not be such a mortgage for at least sixty
(60) days after the date this Lease is fully executed by Landlord and Tenant.

 



--------------------------------------------------------------------------------



 



SECTION 58. TENANT’S REIMBURSEMENT
     (a) Landlord shall pay Tenant Two Hundred Eighty Thousand Dollars
($280,000.00) (the “Tenant Reimbursement”), as payment for a portion of the
actual cost incurred by Tenant to complete Tenant’s Work within the demised
premises as detailed on Exhibit C. The Tenant Reimbursement shall be paid by
Landlord to Tenant within ten (10) days of the later of (i) Tenant opening for
business in the demised premises and (ii) Tenant providing to Landlord a lien
waiver from Tenant’s general contractor. In the event Landlord does not timely
pay the Tenant Reimbursement to Tenant, (a) Landlord shall pay to Tenant
interest on such unpaid amounts at the Interest Rate and (b) Tenant shall have
the right to deduct any and all such amounts owed Tenant against payments of
Rent thereafter due Landlord until such time as Tenant has been credited the
full amount of the Tenant Reimbursement plus applicable interest.
     (b) Notwithstanding anything to the contrary contained in this Lease, the
Tenant Improvements shall, at all times during the term of this Lease and upon
the expiration or earlier termination of this Lease, be the property of
Landlord. Tenant shall not acquire any interest, equitable or otherwise, in any
Tenant Improvement.

 